


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
REVOLVING CREDIT
LOAN AND SECURITY AGREEMENT


Dated as of August 18, 2006




among


FREEDOM FINANCIAL GROUP, INC.
&
T.C.G. - THE CREDIT GROUP INC.


(collectively, the Borrower)


AND


HEARTLAND BANK


(the Lender)


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS



           
Page
             
ARTICLE 1 - DEFINITIONS
 
1
   
Section 1.1
 
Definitions
 
1
   
Section 1.2
 
Other Referential Provisions
 
11
   
Section 1.3
 
Exhibits and Schedules
 
11
ARTICLE 2 - REVOLVING CREDIT FACILITY
 
12
   
Section 2.1
 
Revolving Credit Loans
 
12
   
Section 2.2
 
Manner of Borrowing
 
12
   
Section 2.3
 
Repayment
 
13
   
Section 2.4
 
Note
 
13
   
Section 2.5
 
Voluntary Prepayment
 
13
   
Section 2.6
 
Mandatory Prepayment of Principal and Reduction of Revolving Credit Loan
 
13
ARTICLE 3 - GENERAL LOAN PROVISIONS
 
13
   
Section 3.1
 
Interest
 
13
   
Section 3.2
 
Fees
 
14
   
Section 3.3
 
Manner of Payment
 
14
   
Section 3.4
 
Statements of Account
 
15
   
Section 3.5
 
Termination of Agreement
 
15
ARTICLE 4 - WARRANTS
 
15
   
Section 4.1
 
Warrants
 
15
ARTICLE 5 - CONDITIONS PRECEDENT
 
15
   
Section 5.1
 
Conditions Precedent to Initial Advance
 
15
   
Section 5.2
 
Each Advance
 
17
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
17
   
Section 6.1
 
Representations and Warranties
 
17
   
Section 6.2
 
Survival of Representations and Warranties, Etc.
 
21
ARTICLE 7 - SECURITY INTEREST
 
21
   
Section 7.1
 
Security Interest
 
21
   
Section 7.2
 
Continued Priority of Security Interest
 
21
ARTICLE 8 - COLLATERAL COVENANTS
 
22
   
Section 8.1
 
Collection of Receivables Installment Contracts
 
22
   
Section 8.2
 
Verification and Notification
 
22
 
 
Section 8.3
 
Disputes and Adjustments
 
23
   
Section 8.4
 
Underwriting Guidelines
 
23
   
Section 8.5
 
Operating Account
 
23
   
Section 8.6
 
Ownership and Defense of Title
 
23
   
Section 8.7
 
Insurance
 
24
   
Section 8.8
 
Location of Offices and Collateral
 
24
   
Section 8.9
 
Records Relating to Collateral
 
24

 
 
i

--------------------------------------------------------------------------------





   
Section 8.10
 
Inspection and Audit
 
24
   
Section 8.11
 
Maintenance of Equipment
 
25
   
Section 8.12
 
Information and Reports
 
25
   
Section 8.13
 
Power of Attorney
 
25
ARTICLE 9 - AFFIRMATIVE COVENANTS
 
26
   
Section 9.1
 
Preservation of Existence and Similar Matters
 
26
   
Section 9.2
 
Compliance with Applicable Law
 
26
   
Section 9.3
 
Conduct of Business
 
26
   
Section 9.4
 
Payment of Taxes and Claims
 
26
   
Section 9.5
 
Accounting Methods and Financial Records
 
26
   
Section 9.6
 
Use of Proceeds
 
26
   
Section 9.7
 
Hazardous Waste and Substances; Environmental Requirements
 
26
 
 
Section 9.8
 
Revisions or Updates to Schedules
 
27
   
Section 9.9
 
Accuracy of Information
 
27
ARTICLE 10 - INFORMATION
 
27
   
Section 10.1
 
Financial Statements
 
27
 
 
Section 10.2
 
Officer’s Certificate
 
27
   
Section 10.3
 
Copies of Other Reports
 
28
   
Section 10.4
 
Notice of Litigation and Other Matters
 
28
   
Section 10.5
 
ERISA
 
28
ARTICLE 11 - NEGATIVE COVENANTS
 
29
   
Section 11.1
 
Financial Ratio
 
29
   
Section 11.2
 
Indebtedness
 
29
   
Section 11.3
 
Guaranties
 
29
   
Section 11.4
 
Investments
 
29
   
Section 11.5
 
Capital Expenditures
 
29
   
Section 11.6
 
Restricted Distributions and Payments, Etc.
 
29
   
Section 11.7
 
Merger, Consolidation and Sale of Assets
 
29
   
Section 11.8
 
Transactions with Affiliates
 
29
   
Section 11.9
 
Liens
 
29
   
Section 11.10
 
Operating Leases
 
29
   
Section 11.11
 
Benefit Plans
 
29
   
Section 11.12
 
Sales and Leasebacks
 
29
   
Section 11.13
 
Amendments of Other Agreements
 
30
   
Section 11.14
 
Split, Subdivision or Combination of Shares
 
30
   
Section 11.15
 
Warrants
 
30
   
Section 11.16
 
Change Senior Management
 
30
ARTICLE 12 - DEFAULT
 
30
   
Section 12.1
 
Events of Default
 
30
   
Section 12.2
 
Remedies
 
32
   
Section 12.3
 
Application of Proceeds
 
34
   
Section 12.4
 
Power of Attorney
 
34
   
Section 12.5
 
Miscellaneous Provisions Concerning Remedies
 
35
ARTICLE 13 - MISCELLANEOUS
 
35
   
Section 13.1
 
Notices
 
35
   
Section 13.2
 
Expenses
 
36

 
ii

--------------------------------------------------------------------------------





   
Section 13.3
 
Stamp and Other Taxes
 
37
   
Section 13.4
 
Setoff
 
37
   
Section 13.5
 
Litigation
 
37
   
Section 13.6
 
Reversal of Payments
 
38
   
Section 13.7
 
Injunctive Relief
 
38
   
Section 13.8
 
Accounting Matters
 
38
   
Section 13.9
 
Assignment; Participation
 
38
   
Section 13.10
 
Amendments
 
38
   
Section 13.11
 
Performance of Borrower’s Duties
 
39
   
Section 13.12
 
Indemnification
 
39
   
Section 13.13
 
All Powers Coupled with Interest
 
39
   
Section 13.14
 
Survival
 
39
   
Section 13.15
 
Severability of Provisions
 
39
   
Section 13.16
 
Governing Law
 
39
   
Section 13.17
 
Counterparts
 
39
   
Section 13.18
 
Reproduction of Documents
 
39
   
Section 13.19
 
Consent to Advertising and Publicity
 
40
   
Section 13.20
 
Final Agreement
 
40
EXHIBIT A - NOTE
 
42
EXHIBIT B - BORROWING BASE CERTIFICATE
 
44
EXHIBIT C - COMPLIANCE CERTIFICATE
 
45
EXHIBIT D-1 - WARRANTS - 200,000 AND 300,000 SHARES
 
46
EXHIBIT D-2 - REGISTRATION RIGHTS AGREEMENT
 
78
SCHEDULE 5.1(A)(IX) - INSTALLMENT CONTRACTS
 
85
SCHEDULE 6.1(G) - LIENS ON THE PROPERTIES AND ASSETS OF THE BORROWER
 
86
SCHEDULE 6.1(H) - INDEBTEDNESS FOR MONEY BORROWED AND GUARANTIES
 
87
SCHEDULE 6.1(N) - EMPLOYEE BENEFIT PLANS
 
88
SCHEDULE 6.1(T) - FICTITIOUS NAMES
 
89
SCHEDULE 6.1(X) - PRE AND POST CONVERSION CAPITALIZATION
 
90



iii

--------------------------------------------------------------------------------


 
REVOLVING CREDIT
 
LOAN AND SECURITY AGREEMENT
 
Dated as of August 18, 2006
 
FREEDOM FINANCIAL GROUP, INC., a Delaware corporation (“FFG”), and T.C.G. - THE
CREDIT GROUP INC. (“TCG”), a Manitoba, Canada corporation (FFG and TCG shall be
collectively and jointly and severally referred to as the “Borrower”), and
HEARTLAND BANK, a federal savings bank (“Lender”), agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
Section 1.1  Definitions. For the purposes of this Agreement:
 
“Account Debtor” means a Person who is obligated on an Installment Contract or a
Receivable.
 
“Acquire”, as applied to any Business Unit or Investment, means the acquisition
of such Business Unit or Investment by purchase, exchange, issuance of stock or
other securities, or by merger, reorganization or any other method.
 
“Advance” means a disbursement of Loan proceeds made, or to be made, to Borrower
or on Borrower's behalf under the terms and conditions of this Agreement.
 
“Affiliate” means, with respect to a Person, (a) any officer, director, employee
or managing agent of such Person, (b) any spouse, parents, brothers, sisters,
children and grandchildren of such Person, (c) any association, partnership,
trust, entity or enterprise in which such Person is a director, officer or
general partner, (d) any other Person that, (i) directly or indirectly, through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such given Person, (ii) directly or indirectly beneficially owns
or holds 10% or more of any class of voting stock or partnership or other
interest of such Person or any Subsidiary of such Person, or (iii) 10% or more
of the voting stock or partnership or other interest of which is directly or
indirectly beneficially owned or held by such Person or a Subsidiary of such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or partnership or other
interests, by contract or otherwise.
 
“Agreement” means this Agreement, including the Exhibits and Schedules attached
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.
 
“Agreement Date” means the above date as of which this Agreement is dated.
 
“Availability” means, as of the date of determination, the amount of Loan
available to be borrowed by the Borrower hereunder in accordance with Section
2.1 less the sum of the outstanding principal balance of all Advances hereunder
as of such date.
 
“Base Rate” means the per annum rate of interest publicly announced by the
Lender at its principal office as its “base rate” as in effect on such date. Any
change in an interest rate resulting from a change in the Base Rate shall become
effective as of 12:01 a.m. on the day following the day in which such change was
announced. The Base Rate is a reference used by the Lender in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit to any debtor.
 
1

--------------------------------------------------------------------------------


 
“Benefit Plan” means an employee benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan) in respect of which a Person or any
Related Company is, or within the immediately preceding 6 years was, an
“employer” as defined in Section 3(5) of ERISA, including such plans as may be
established after the Agreement Date.
 
“Borrower” means Freedom Financial Group, Inc., a Delaware corporation, and
T.C.G. - The Credit Group Inc., a Manitoba, Canada corporation, collectively and
jointly and severally.
 
“Borrowing Base” means at any time an amount equal to the lesser of:
 
(a) 50% of the face value of Eligible Installment Contracts due and owing at any
such time, or
 
(b) Three Million Dollars ($3,000,000), less any reduction in amount required by
Section 2.6.
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B
attached hereto.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the city in which the principal office of the Lender is located are
authorized to close.
 
“Business Unit” means the assets constituting the business, or a division or
operating unit thereof, of any Person.
 
“Capital Expenditures” means, with respect to any Person, all expenditures made
and liabilities incurred for the acquisition of assets (other than assets which
constitute a Business Unit) which are not, in accordance with GAAP, treated as
expense items for such Person in the year made or incurred or as a prepaid
expense applicable to a future year or years.
 
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a Capitalized Lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means and includes Borrower’s right, title and interest in and to
each of the following, wherever located and whether now or hereafter existing or
now owned or hereafter acquired or arising:
 
(a) all Receivables,
 
(b) all Inventory,
 
(c) all Equipment,
 
(d) all Contract Rights,
 
(e) all accounts,
 
(f) all chattel paper,
 
2

--------------------------------------------------------------------------------


 
(g) all commercial tort claims,
 
(h) all goods,
 
(i) all instruments,
 
(j) all General Intangibles,
 
(k) all Deposit Accounts,
 
(l) all Intellectual Property,
 
(m) all investment related property,
 
(n) all letter of credit rights,
 
(o) all Installment Contracts
 
(p) all goods and other property, whether or not delivered, (i) the sale or
lease of which gives or purports to give rise to any Receivable, or (ii)
securing any Receivable, including, without limitation, all rights as an unpaid
lienor (including, without limitation, stoppage in transit, replevin and
reclamation) with respect to such goods and other properties,
 
(q) all titles, guaranties, leases, security agreements and other agreements and
property which secure or relate to any Receivable, chattel paper, or other
Collateral or are acquired for the purpose of securing and enforcing any item
thereof,
 
(r) all documents of title, policies and certificates of insurance, securities,
chattel paper and other documents and instruments evidencing or pertaining to
any and all items of Collateral,
 
(s) all files, correspondence, computer programs, tapes, disks and related data
processing software which contain information identifying or pertaining to any
of the Collateral or any Account Debtor or showing the amounts thereof or
payments thereon or otherwise necessary or helpful in the realization thereon or
the collection thereof,
 
(t) all cash deposited with the Lender or any Affiliate thereof or which the
Lender is entitled to retain or otherwise possess as collateral pursuant to the
provisions of this Agreement or any of the Security Documents, and
 
(u) any and all products and cash and non-cash proceeds of the foregoing
(including, but not limited to, any claims to any items referred to in this
definition and any claims against third parties for loss of, damage to or
destruction of any or all of the Collateral or for proceeds payable under or
unearned premiums with respect to policies of insurance) in whatever form,
including, but not limited to, cash, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements and
other documents. To the extent the above items of Collateral are not defined
herein, they shall be defined as provided in the UCC.
 
“Compliance Certificate” shall be in the form of Exhibit C attached and shall
contain statements by the signing officer to the effect that, except as
explained in reasonable detail in such Compliance Certificate, (i) the attached
Financial Statements are complete and correct in all material respects (subject,
in the case of Financial Statements other than annual, to normal year-end audit
adjustments and absence of footnotes) and have been prepared in accordance with
GAAP applied consistently throughout the periods covered thereby and with prior
periods (except as disclosed therein), (ii) all of the representations and
warranties of Borrower contained in this Agreement and other Loan Documents are
true and correct in all material respects as of the date such certification is
given as if made on such date, (iii) there exists no Default or Event of Default
which is continuing that has not been waived in writing by Lender and no Event
of Default has occurred that has not been waived in writing by Lender, and (iv)
shall set forth the current book Net Worth. If any Compliance Certificate
discloses that a representation or warranty is not true and correct in any
material respect, or that a Default or Event of Default has occurred that has
not been waived in writing by Lender, such Compliance Certificate shall set
forth what action such covered person has taken or proposes to take with respect
thereto.
 
3

--------------------------------------------------------------------------------


 
“Contract Rights” means and includes, as to any Person, all of such Person’s
then owned or existing and future acquired or arising rights under contracts not
yet earned by performance and not evidenced by an instrument or chattel paper,
to the extent that the same may lawfully be assigned.
 
“Default” means any of the events specified in Section 12.1 that, with the
passage of time or giving of notice or both, would constitute an Event of
Default.
 
“Default Margin” means five percent (5%).
 
“Deposit Accounts” means any demand, time, savings, passbook or like account
maintained with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a certificate of deposit that
is an instrument under the UCC.
 
“Dollar” and “$” means freely transferable United States dollars.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, and any successor statute.
 
“Effective Date” means the later of (a) the Agreement Date, and (b) the first
date on which all of the conditions set forth in Section 5.1 shall have been
fulfilled or waived by the Lender.
 
“Effective Interest Rate” means the rate of interest per annum on the Loan in
effect from time to time pursuant to the provisions of Section 3.1.
 
“Eligible Installment Contracts” means all retail automobile installment loan
contracts underwritten or purchased by Freedom Financial Group, Inc., in the
states where Freedom Financial Group, Inc. is duly licensed to do business as a
consumer automobile lender, provided, however, it shall not include any
installment loan contract that is:
 
(a) Sixty (60) days or more past due the specified date of payment; or
 
(b) For an automobile that is eight or more years old at the time the
installment loan was extended; or
 
(c) For an automobile where such automobile’s title work does not list Freedom
Financial Group, Inc. (or an authorized DBA thereof) as the secured party; or
 
(d) For an automobile that has 100,000 miles or more at the time the installment
loan was extended; or
 
(e) For an automobile that does not have active insurance endorsements at the
time the installment loan was extended; or
 
4

--------------------------------------------------------------------------------


 
(f) When the loan to value ratios at the time the installment loan was extended
exceed Freedom Financial Group, Inc.’s underwriting guidelines, including but
not limited to those loans with maximum advance rates in excess of one hundred
ten percent (110%) of the automobiles blue book value and, if applicable, an
additional fifteen percent (15%) on the back-end products such as warranties; or
 
(g) Underwritten with any other ineligible underwriting criteria as determined
by Lender, in its reasonable and sole discretion, provided such criteria are
communicated to Borrower in writing not less than 30 days prior to applying such
criteria.
 
“Environmental Laws” means all federal, state, local and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes into the environment (including, without
limitation, ambient air, surface water, ground water or land) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, removal, transport or handling of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes, and any and all
regulations, notices or demand letters issued, entered, promulgated or approved
thereunder.
 
“Equipment” means and includes, as to any Person, all of such Person’s then
owned or existing and future acquired or arising machinery, apparatus,
equipment, motor vehicles, tractors, trailers, rolling stock, fittings, and
other tangible personal property (other than Inventory) of every kind and
description used in such Person’s business operations or owned by such Person or
in which such Person has an interest and all parts, accessories and special
tools and all increases and accessions thereto and substitutions and
replacements therefor.
 
“Event of Default” means any of the events specified in Section 12.1.
 
“Financing Statements” means the Uniform Commercial Code financing statements
executed and delivered by the Borrower to the Lender, naming the Lender as
secured party and the Borrower as debtor, in connection with this Agreement.
 
“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practice of the Person referred to.
 
“General Intangibles” means, as to any Person, all of such Person’s then owned
or existing and future acquired or arising general intangibles, choses in action
and causes of action and all other intangible personal property of such Person
of every kind and nature (other than Receivables), including, without
limitation, Intellectual Property, corporate or other business records,
inventions, designs, blueprints, plans, specifications, trade secrets, goodwill,
computer software, customer lists, registrations, licenses, franchises, tax
refund claims, reversions or any rights thereto and any other amounts payable to
such Person from any Benefit Plan, Multiemployer Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which such Person is
beneficiary and any letter of credit, guarantee, claims, security interest or
other security held by or granted to such Person to secure payment by an Account
Debtor of any of the Receivables.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
governmental bodies, whether federal, state, local, foreign national or
provincial, and all agencies thereof.
 
5

--------------------------------------------------------------------------------


 
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
“Guaranty” or “Guarantied” as applied to any obligation of another Person shall
mean and include:
 
(a) a guaranty (other than by endorsement of negotiable instruments for
collection in the ordinary course of business), directly or indirectly, in any
manner, of any part or all of such obligation of such other Person, and
 
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation of such other Person whether by (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation or to assure the owner of
such obligation against loss, (iii) the supplying of funds to, or in any other
manner investing in, the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.
 
“Indebtedness” of any Person means, without duplication, (a) Liabilities, (b)
all obligations for money borrowed or for the deferred purchase price of
property or services or in respect of reimbursement obligations under letters of
credit, (c) all obligations represented by bonds, debentures, notes and accepted
drafts that represent extensions of credit, (d) Capitalized Lease Obligations,
(e) all obligations (including, during the noncancellable term of any lease in
the nature of a title retention agreement, all future payment obligations under
such lease discounted to their present value in accordance with GAAP) secured by
any Lien to which any property or asset owned or held by such Person is subject,
whether or not the obligation secured thereby shall have been assumed by such
Person, (f) all obligations of other Persons which such Person has Guarantied,
including, but not limited to, all obligations of such Person consisting of
recourse liability with respect to accounts receivable sold or otherwise
disposed of by such Person, and (g) in the case of the Borrower (without
duplication) the Loan.
 
“Initial Advance” means the Advance made to the Borrower on the Effective Date.
 
“Installment Contracts” means all retail automobile installment loan contracts
underwritten or purchased by either Borrower, including any payments arising
thereunder and any collateral associated therewith.
 
“Intellectual Property” means, as to any Person, all of such Person’s then owned
existing and future acquired or arising patents, patent rights, copyrights,
works which are the subject of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, and all
licenses and rights related to any of the foregoing and all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing and all rights
to sue for past, present and future infringements of any of the foregoing.
 
“Interest Expense” means interest on Indebtedness during the period for which
computation is being made, excluding (a) the amortization of fees and costs
incurred with respect to the closing of loans which have been capitalized as
transaction costs, and (b) interest paid in kind.
 
6

--------------------------------------------------------------------------------


 
“Interest Payment Date” means the first day of each calendar month commencing on
the first day of the calendar month after the Initial Advance, and continuing
thereafter until the Secured Obligations have been irrevocably paid in full.
 
“Inventory” means and includes, as to any Person, all of such Person’s then
owned or existing and future acquired or arising (a) finished goods intended for
sale or lease or for display or demonstration, (b) work in process, (c) raw
materials and other materials and supplies of every nature and description used
or which might be used in connection with the manufacture, packing, shipping,
advertising, selling, leasing or furnishing of goods or otherwise used or
consumed in the conduct of business, and (d) documents evidencing and general
intangibles relating to any of the foregoing.
 
“Investment” means, with respect to any Person: (a) the direct or indirect
purchase or acquisition of any beneficial interest in, any share of capital
stock of, evidence of Indebtedness of or other security issued by any other
Person, (b) any loan, advance or extension of credit to, or contribution to the
capital of, any other Person, excluding advances to employees in the ordinary
course of business for business expenses, (c) any Guaranty of the obligations of
any other Person, or (d) any commitment or option to take any of the actions
described in clauses (a), (b) or (c) above.
 
“Lender” means Heartland Bank, a federal savings bank, and its successors and
assigns.
 
“Lender’s Office” means the office of the Lender specified in or determined in
accordance with the provisions of Section 13.1.
 
“Liabilities” means all liabilities of a Person determined in accordance with
GAAP and includable on a balance sheet of such person in accordance with GAAP.
 
“Lien” means any mortgage, pledge, security interest, encumbrance or charge of
any kind.
 
“Loan” means the Revolving Credit Loan, as well as all such Advances
collectively.
 
“Loan Document” or “Loan Documents” means, collectively, this Agreement, the
Note, the Warrant Agreement, the Registration Rights Agreement and each other
instrument, agreement and document executed and delivered by the Borrower in
connection with this Agreement and each other instrument, agreement or document
referred to herein or contemplated hereby.
 
“Materially Adverse Effect” means any act, omission, event or undertaking which
would, singly or in the aggregate, have a materially adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or business prospects of the Borrower, (b) upon the
ability of the Borrower to perform any obligations under this Agreement or any
other Loan Document to which it is a party, or (c) the legality, validity,
binding effect, enforceability or admissibility into evidence of the Loan
Document or the ability of Lender to enforce any rights or remedies under or in
connection with the Loan Document; in any case, whether resulting from any
single act, omission, situation, status, event, or undertaking, together with
other such acts, omissions, situations, statuses, events, or undertakings.
 
“Money Borrowed” means, as applied to Indebtedness, (a) Indebtedness for money
borrowed, (b) Indebtedness, whether or not in any such case the same was for
money borrowed, (i) represented by notes payable and drafts accepted, that
represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes or similar instruments, or (iii) upon which interest
charges are customarily paid (other than trade Indebtedness) or that was issued
or assumed as full or partial payment for property, (c) Indebtedness that
constitutes a Capitalized Lease Obligation, and (d) Indebtedness that is such by
virtue of clause (f) of the definition thereof, but only to the extent that the
obligations Guarantied are obligations that would constitute Indebtedness for
Money Borrowed.
 
7

--------------------------------------------------------------------------------


 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or a Related Company is required to
contribute or has contributed within the immediately preceding 6 years.
 
“Net Worth” of any Person means the total shareholders’ equity (including
capital stock, additional paid-in capital and retained earnings, after deducting
treasury stock) which would appear as such on a balance sheet of such Person
prepared in accordance with GAAP.
 
“Note” means the Revolving Credit Note.
 
“Notice of Borrowing” has the meaning set forth in Section 2.2a.i.
 
“Obligor” means each Borrower, and each other party at any time primarily or
secondarily, directly or indirectly, liable on any of the Secured Obligations.
 
“Operating Lease” means any lease (other than a lease constituting a Capitalized
Lease Obligation) of real or personal property.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Permitted Indebtedness for Money Borrowed” means Permitted Purchase Money
Indebtedness.
 
“Permitted Investments” means Investments of the Borrower in: (a) negotiable
certificates of deposit, time deposits and banker’s acceptances issued by the
Lender or any Affiliate of the Lender or by any United States bank or trust
company having capital, surplus and undivided profits in excess of
$25,000,000.00, (b) any direct obligation of the United States of America or any
agency or instrumentality thereof which has a remaining maturity at the time of
purchase of not more than one year and repurchase agreements relating to the
same, (c) sales on credit in the ordinary course of business on terms customary
in the industry, and (d) notes, accepted in the ordinary course of business,
evidencing overdue accounts receivable arising in the ordinary course of
business.
 
“Permitted Liens” means: (a) Liens securing taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, but (i) in all cases, only if payment shall not
at the time be required to be made in accordance with Section 9.4, and (ii) in
the case of warehousemen or landlords controlling locations where Inventory is
located, only if such liens have been waived or subordinated to the Security
Interest in a manner satisfactory to the Lender; (b) Liens consisting of
deposits or pledges made in the ordinary course of business in connection with,
or to secure payment of, obligations under workers’ compensation, unemployment
insurance or similar legislation or under surety or performance bonds, in each
case arising in the ordinary course of business; (c) Liens constituting
encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of the Borrower’s real estate, which in the
sole judgment of the Lender do not materially detract from the value of such
real estate or impair the use thereof in the business of the Borrower; (d)
Purchase Money Liens securing Permitted Purchase Money Indebtedness; (e) Liens
of the Lender arising under this Agreement and the other Loan Documents; (f)
Liens arising out of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Borrower is fully protected by insurance or in respect of which the
Borrower shall at any time in good faith be prosecuting an appeal or proceeding
for a review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured, and as to which appropriate
reserves have been established on the books of the Borrower; and (g) Liens
securing additional Indebtedness, provided such liens are junior in priority to
any liens of the Lender.
 
8

--------------------------------------------------------------------------------


 
“Permitted Purchase Money Indebtedness” means Purchase Money Indebtedness
secured only by Purchase Money Liens and Capitalized Lease Obligations, incurred
by the Borrower after the Agreement Date, up to an aggregate amount outstanding
at any time equal to $75,000.00.
 
“Person” means an individual, corporation, partnership, association, trust or
unincorporated organization or a government or any agency or political
subdivision thereof.
 
“Purchase Money Indebtedness” means Indebtedness created to finance the payment
of all or any part of the purchase price (not in excess of the fair market value
thereof) of any tangible asset (other than Inventory) and incurred at the time
of or within 10 days prior to or after the acquisition of such tangible asset.
 
“Purchase Money Lien” means any Lien securing Purchase Money Indebtedness, but
only if such Lien shall at all times be confined solely to the tangible asset
(other than Inventory) the purchase price of which was financed through the
incurrence of the Purchase Money Indebtedness secured by such Lien.
 
“Receivable” means and includes, as to any Person, all of such Person’s then
owned or existing and future acquired or arising (a) rights to the payment of
money or other forms of consideration of any kind (whether classified under the
UCC as accounts, contract rights, chattel paper, general intangibles or
otherwise) including, but not limited to, accounts receivable, letters of credit
and the right to receive payment thereunder, chattel paper, tax refunds,
insurance proceeds, Contract Rights, notes, drafts, instruments, documents,
acceptances and all other debts, obligations and liabilities in whatever form
from any Person and guaranties, security and Liens securing payment thereof, (b)
goods, whether now owned or hereafter acquired, and whether sold, delivered,
undelivered, in transit or returned, which may be represented by, or the sale or
lease of which may have given rise to, any such right to payment or other debt,
obligation or liability, and (c) cash and non-cash proceeds of any of the
foregoing.
 
“Registration Rights Agreement” means the registration rights agreement between
Lender and Freedom Financial Group, Inc. of even date herewith, substantially in
the form of Exhibit D-2 to this Agreement.
 
“Related Company” means, as to any Person, any (a) corporation which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as such Person, (b) partnership or other trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person, or (c) member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person or any corporation described in clause (a) above or any partnership,
trade or business described in clause (b) above.
 
“Restricted Distribution” by any Person means (a) its retirement, redemption,
purchase, or other acquisition for value of any capital stock or other equity
securities or partnership interests issued by such Person, (b) the declaration
or payment of any dividend or distribution on or with respect to any such
securities or partnership interests, (c) any loan or advance by such Person to,
or other investment by such Person in, the holder of any of such securities or
partnership interests, and (d) any other payment by such Person in respect of
such securities or partnership interests.
 
“Restricted Payment” means (a) any redemption, repurchase or prepayment or other
retirement, prior to the stated maturity thereof or prior to the due date of any
regularly scheduled installment or amortization payment with respect thereto, of
any Indebtedness of a Person (other than the Secured Obligations and trade
debt), and (b) the payment by any Person of the principal amount of or interest
on any Indebtedness (other than trade debt) owing to an Affiliate of such
Person.
 
9

--------------------------------------------------------------------------------


 
“Revolving Credit Loan” means collectively the revolving loans made to the
Borrower pursuant to Section 2.1.
 
“Revolving Credit Note” means a Revolving Credit Note made by the Borrower
payable to the order of the Lender executed of even date herewith evidencing the
obligation of the Borrower to pay the aggregate unpaid principal amount of all
Advances made to it by the Lender and all interest accrued thereon (and any
promissory note or notes that may be issued from time to time in substitution,
renewal, extension, replacement or exchange therefor, whether payable to the
Lender or a different lender, whether issued in connection with a Person
becoming a lender after the Effective Date or otherwise), substantially in the
form of Exhibit A hereto, with all blanks properly completed.
 
“Schedule of Installment Contracts” means a schedule delivered by the Borrower
to the Lender pursuant to the provisions of Section 8.12, attached hereto and
incorporated herein as Schedule 5.1(a)(ix).
 
“Secured Obligations” means, in each case whether now in existence or hereafter
arising, (a) the principal of and interest and premium, if any, on the Loan, and
(b) all indebtedness, liabilities, obligations, overdrafts, covenants and duties
of the Borrower to the Lender of every kind, nature and description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and whether
or not for the payment of money under or in respect of this Agreement, the Note
or any of the other Loan Documents.
 
“Security Documents” means the Stock Pledge Agreement and any Financing
Statements or other writing executed and delivered by any Person securing the
Secured Obligations or evidencing such security.
 
“Security Interest” means the Liens of the Lender on and in the Collateral
affected hereby or by any of the Security Documents or pursuant to the terms
hereof or thereof.
 
“Shares” means shares of common stock of the Borrower issuable upon exercise of
the Warrant.
 
“Stock Pledge Agreement” means the agreement of Freedom Financial Group, Inc.,
pledging, as collateral for the Secured Obligations, all of the shares of stock
of TCG.
 
“Subordinated Indebtedness” means any Indebtedness for Money Borrowed of the
Borrower which is subordinated to the Secured Obligations on terms and
conditions acceptable to the Lender in its sole discretion.
 
“Subsidiary” or “Subsidiaries” when used to determine the relationship of a
Person to another Person, means a Person of which an aggregate of 50% or more of
the stock of any class or classes or 50% or more of other ownership interests is
owned of record or beneficially by such other Person or by one or more
Subsidiaries of such other Person or by such other Person and one or more
Subsidiaries of such Person, (i) if the holders of such stock or other ownership
interests (A) are ordinarily, in the absence of contingencies, entitled to vote
for the election of a majority of the directors (or other individuals performing
similar functions) of such Person, even though the right so to vote has been
suspended by the happening of such a contingency, or (B) are entitled, as such
holders, to vote for the election of a majority of the directors (or individuals
performing similar functions) of such Person, whether or not the right so to
vote exists by reason of the happening of a contingency, or (ii) in the case of
such other ownership interests, if such ownership interests constitute a
majority voting interest.
 
10

--------------------------------------------------------------------------------


 
“Termination Date” means the date when the balance of the Revolving Credit Loan
is payable, and such date shall be one (1) year from the Agreement Date.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Missouri.
 
“Warrant” means those certain Warrants, dated of even date herewith, executed by
the Borrower in favor of Lender whereby Lender is entitled to subscribe for and
purchase Shares from the Borrower at a specific price within a certain time
frame, substantially in the form contained in Exhibit D-1 to this Agreement,
with all blanks properly completed.
 
Section 1.2  Other Referential Provisions.
 
(a) All terms in this Agreement, the Exhibits and Schedules hereto shall have
the same defined meanings when used in any other Loan Documents, unless the
context shall require otherwise.
 
(b) Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.
 
(c) All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.
 
(d) The words “hereof’, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.
 
(e) Titles of Articles and Sections in this Agreement are for convenience only,
do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, subclauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or subclause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.
 
(f) Each definition of a document in this Agreement shall include such document
as amended, modified, supplemented or restated from time to time in accordance
with the terms of this Agreement.
 
(g) Except where specifically restricted, reference to a party to a Loan
Document includes that party and its successors and assigns permitted hereunder
or under such Loan Document.
 
(h) Unless otherwise specifically stated, whenever a time is referred to in this
Agreement or in any other Loan Document, such time shall be the local time in
the city in which the principal office of Lender is located.
 
Section 1.3  Exhibits and Schedules. All Exhibits and Schedules attached hereto
are by reference made a part hereof.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 2 - REVOLVING CREDIT FACILITY
 
Section 2.1  Revolving Credit Loan. Upon the terms and subject to the conditions
of, and in reliance upon the representations and warranties made under this
Agreement, the Lender shall make a Revolving Credit Loan to the Borrower from
time to time from the Effective Date to the date one year after the Effective
Date, as requested by the Borrower in accordance with the terms of Section 2.2,
in an aggregate principal amount outstanding not to exceed at any time the
Borrowing Base. It is expressly understood and agreed that the Lender may and at
present intends to use the Borrowing Base as a maximum ceiling on the Loan;
provided, however, that it is agreed that should Loan exceed the ceiling so
determined or any other limitation set forth in this Agreement, such Loan shall
nevertheless constitute Secured Obligations and, as such, shall be entitled to
all benefits thereof and security therefor. The Lender is hereby authorized to
record each repayment of principal of the Loan in its books and records, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein.
 
Section 2.2  Manner of Borrowing. Borrowing of the Loan shall be made as
follows:
 
a.  Requests for Borrowing.
 
i.  If the Borrower requests an Advance by notifying the Lender, before 12:00
noon (Central time) on a Business Day, of its intention to borrow and the amount
of the proposed Advance, such Advance will be made on the same Business Day. If
the Borrower requests an Advance by notifying Lender, after 12:00 noon (Central
time) on a Business Day, of its intention to borrow and the amount of the
proposed Advance, such Advance will be made on the next Business Day; and
 
ii.  Lender agrees to make Advances to Borrower from the date of this Agreement
to the Termination Date, provided the aggregate amount of such Advances does not
exceed the Borrowing Base. Such Advances shall be made upon the date specified
in the Notice of Borrowing. This is a revolving line of credit providing for
cash advances. During the availability period, the Borrower may repay principal
amounts and reborrow them.
 
b.  Notice of Borrowing. Any request for an Advance under Section 2.2(a.i) (a
“Notice of Borrowing”) shall be made by telephone or in writing (including
telecopy) and, in the case of any telephonic notice, shall be immediately
followed by a written confirmation thereof in a form acceptable to the Lender,
provided that the failure to provide written confirmation shall not invalidate
any telephonic notice and, if such written confirmation differs in any respect
from the action taken by the Lender, the records of the Lender shall control
absent manifest error.
 
c.  Disbursement of Loan. The Borrower hereby irrevocably authorizes the Lender
to disburse the proceeds of each borrowing requested, or deemed to be requested,
pursuant to this Section 2.2 as follows: the proceeds of each borrowing
requested under Section 2.2 shall be disbursed by the Lender in lawful money of
the United States of America in immediately available funds, (A) in the case of
the Initial Advance, in accordance with the terms of the written instructions
from the Borrower to the Lender, and (B) in the case of each subsequent Advance,
by credit to such deposit account of Borrower maintained by Lender. Each Advance
shall be conclusively deemed to have been made at the request of and for the
benefit of Borrower (1) when credited to any deposit account of Borrower
maintained with Lender or (2) when advanced in accordance with the instructions
of an authorized person. Lender, at its option, may set a cutoff time, after
which all requests for Advances will be treated as having been requested on the
next succeeding Business Day.
 
12

--------------------------------------------------------------------------------


 
Section 2.3  Repayment.
 
a.  The interest and principal shall all be due and payable in accordance with
the following:
 
i.  Commencing on the first day of the first month after the Initial Advance,
and on the first day of each month thereafter to and including the first day of
August 1, 2007, the Borrower shall pay to the Lender monthly installments of
interest at the rate of interest as set forth in Article 3.
 
ii.  On the first anniversary of the Agreement Date, the Borrower shall pay to
the Lender a final installment of principal and interest in an amount equal to
the sum of the then outstanding principal balance of the Loan together with
accrued and unpaid interest thereon.
 
b.  If at any time the aggregate principal amount of the outstanding Advances
shall exceed the Borrowing Base, Borrower, immediately upon written or oral
notice from Lender, shall pay to Lender an amount equal to the difference
between the outstanding principal balance of the Advances and the Borrowing
Base. Failure of Borrower to pay to Lender such amount in excess of the
Borrowing Base within five (5) days of notice from Lender shall constitute an
Event of Default hereunder.
 
Section 2.4  Note.The Loan and the obligation of the Borrower to repay such Loan
shall also be evidenced by a single Revolving Credit Note payable to the order
of the Lender. Such Note shall be dated the Effective Date and be duly and
validly executed and delivered by the Borrower.
 
Section 2.5  Voluntary Prepayment. The Borrower shall have the right at any time
and from time to time, to prepay the Loan in whole or in part on any Business
Day. On the prepayment date, the Borrower shall pay interest on the amount
prepaid accrued to the prepayment date. Any amounts prepaid may be re-borrowed
pursuant to the terms and conditions hereof.
 
Section 2.6  Mandatory Prepayment of Principal and Reduction of Revolving Credit
Loan. In the event of the merger or consolidation of TCG, or the sale by TCG of
all or any portion of its Installment Loans outside of the ordinary course of
business, and after compliance with Section 11.7 of this Agreement, the amount
of one-third (1/3) of the net sales proceeds arising from such transaction shall
be immediately applied to the reduction of the principal balance outstanding
under the Note, up to a maximum aggregate reduction of $1,000,000.00 and the
maximum amount of the Revolving Credit Loan shall be permanetly reducted by such
amount.
 
ARTICLE 3 - GENERAL LOAN PROVISIONS
 
Section 3.1  Interest.
 
a.  The Borrower will pay interest on the unpaid principal amount of each
Advance for each day from the day such Advance was made until such Loan is paid
(whether at maturity, by reason of acceleration or otherwise), at a rate per
annum equal to the sum of three percent (3.00%) plus the Base Rate, payable
monthly in arrears on each Interest Payment Date and when such Revolving Credit
Loan is due in full (whether at maturity or on the Termination Date, by reason
of acceleration, or otherwise).
 
b.  The Borrower shall pay interest on the unpaid principal amount of each
Secured Obligation other than a Loan for each day from the day such Secured
Obligation becomes due and payable until such Secured Obligation is paid at (i)
the rate specified with respect to such Secured Obligation in any documentation
applicable thereto, or (ii) if no such rate is specified, the Base Rate plus
three percent (3%) per annum.
 
13

--------------------------------------------------------------------------------


 
c.  From and after the occurrence of an Event of Default, the unpaid principal
amount of each Secured Obligation shall bear interest until paid in full (or, if
earlier, until such Event of Default is cured or waived in writing by the
Lender) at a rate per annum equal to the Default Margin plus the rate otherwise
in effect under Section 3.1 (a) or (b), payable on demand. The interest rate
provided for in this Section 3.1(c) shall to the extent permitted by applicable
law apply to and accrue on the amount of any judgment entered with respect to
any Secured Obligation and shall continue to accrue at such rate during any
proceeding described in Section 12.1(h) or (i).
 
d.  The interest rates provided for in Sections 3.1(a), (b) and (c) shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.
 
e.  It is not intended by the Lender, and nothing contained in this Agreement or
the Note shall be deemed, to establish or require the payment of a rate of
interest in excess of the maximum rate permitted by applicable law (the “Maximum
Rate”). If, in any month, the Effective Interest Rate, absent such limitation,
would have exceeded the Maximum Rate, then the Effective Interest Rate for that
month shall be the Maximum Rate, and if, in future months, the Effective
Interest Rate would otherwise be less than the Maximum Rate, then the Effective
Interest Rate shall remain at the Maximum Rate until such time as the amount of
interest paid hereunder equals the amount of interest which would have been paid
if the same had not been limited by the Maximum Rate. In this connection, in the
event that, upon payment in full of the Secured Obligations, the total amount of
interest paid or accrued under the terms of this Agreement is less than the
total amount of interest which would have been paid or accrued if the Effective
Interest Rate had at all times been in effect, then the Borrower shall, to the
extent permitted by applicable law, pay to the Lender an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged if the Maximum Rate had, at all times, been in effect and (B) the
amount of interest which would have accrued had the Effective Interest Rate, at
all times, been in effect, and (ii) the amount of interest actually paid or
accrued under this Agreement. In the event the Lender receives, collects or
applies as interest any sum in excess of the Maximum Rate, such excess amount
shall be applied to the reduction of the principal balance of the applicable
Secured Obligation, and, if no such principal is then outstanding, such excess
or part thereof remaining shall be paid to the Borrower.
 
Section 3.2  Fees. The Borrower has paid to the Lender a closing fee in an
amount equal to Thirty Thousand Dollars ($30,000) in connection with the
establishment of the Loan and in consideration of making the Loan under this
Agreement and in order to compensate Lender for the costs associated with
structuring, processing, approving and closing the Loan, but excluding expenses
for with the Borrower has agreed elsewhere in this Agreement to reimburse
Lender. The fee shall be fully earned by the Lender when received and, except as
otherwise set forth herein, shall not be subject to refund or rebate. All fees
are for compensation for services and are not, and shall not be deemed to be,
interest or a charge for the use of money.
 
Section 3.3  Manner of Payment.
 
a.  Each payment (including prepayments) by the Borrower on account of the
principal of or interest on the Loan or of any fee or other amounts payable to
the Lender under this Agreement or the Note shall be made not later than 12:00
p.m. on the date specified for payment under this Agreement (or if such day is
not a Business Day, the next succeeding Business Day) to the Lender at the
Lender’s Office, in Dollars, in immediately available funds and shall be made
without any setoff, counterclaim or deduction whatsoever.
 
b.  The Borrower hereby irrevocably authorizes the Lender to charge any account
of the Borrower maintained with the Lender with such amounts as may be necessary
from time to time to pay any Secured Obligations which are not paid when due.
 
14

--------------------------------------------------------------------------------


 
Section 3.4  Statements of Account. The Lender may account to the Borrower
within 30 days after the end of each calendar month with a statement of the
Loan, charges and payments made pursuant to this Agreement during such calendar
month, and such account rendered by the Lender shall be deemed an account stated
as between the Borrower and the Lender and shall be deemed final, binding and
conclusive unless the Lender is notified by the Borrower in writing to the
contrary within thirty (30) days after the date such account is delivered to the
Borrower, save for manifest error. Any such notice shall be deemed an objection
only to those items specifically objected to therein. Failure of the Lender to
render such account shall in no way affect its rights hereunder.
 
Section 3.5  Termination of Agreement. On the Termination Date, the Borrower
shall pay to the Lender, in same day funds, an amount equal to the aggregate
amount of all Advances outstanding on such date, together with accrued interest
thereon, all fees payable pursuant to Section 3.2 accrued from the date last
paid through the effective date of termination, any amounts payable to the
Lender pursuant to the other provisions of this Agreement, and any and all other
Secured Obligations then outstanding.
 
ARTICLE 4 - WARRANTS
 
Section 4.1  Warrants.The Borrower shall authorize the issuance and sale to the
Lender of one or more of its Warrants, substantially in the form contained in
Exhibit D-1 to this Agreement, to purchase an aggregate of up to Five Hundred
Thousand (500,000) of the Borrower’s Shares pursuant to the Warrant.
 
ARTICLE 5 - CONDITIONS PRECEDENT
 
Section 5.1  Conditions Precedent to Initial Advance. Notwithstanding any other
provision of this Agreement, the Lender’s obligation to make the Initial Advance
is subject to the fulfillment of each of the following conditions prior to or
contemporaneously with the making of such Loan:
 
a.  Closing Documents. The Lender shall have received each of the following
documents, all of which shall be satisfactory in form and substance to the
Lender and its counsel:
 
i.  this Agreement, duly executed and delivered by the Borrower;
 
ii.  the Note, dated the Effective Date and duly executed and delivered by the
Borrower;
 
iii.  the Warrant, the Registration Rights Agreement and the Pledge Agreement,
each dated the Effective Date and duly executed and delivered by the Borrower;
 
iv.  certified copies of the articles of incorporation and by-laws of each
Borrower, as in effect on the Effective Date;
 
v.  certified copies of all action, including stockholders, if necessary, taken
by each Borrower to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents and the borrowings under this Agreement;
 
vi.  certificates of incumbency and specimen signatures with respect to each of
the officers or directors of each Borrower who is authorized to execute and
deliver this Agreement or any other Loan Document on behalf of the Borrower or
any document, certificate or instrument to be delivered in connection with this
Agreement or the other Loan Documents and to request borrowings under this
Agreement;
 
15

--------------------------------------------------------------------------------


 
vii.  a certificate evidencing the good standing of each Borrower in the
jurisdiction of its organization and in each other jurisdiction in which it is
qualified as a foreign corporation to transact business;
 
viii.  the Financing Statements duly executed and delivered by the Borrower, and
evidence satisfactory to the Lender that the Financing Statements have been
filed in each jurisdiction where such filing may be necessary or appropriate to
perfect the Security Interest;
 
ix.  a Schedule of Eligible Installment Contracts, prepared as of a recent date;
 
x.  certificates or binders of insurance relating to each of the policies of
insurance covering any of the Collateral together with loss payable clauses
which comply with the terms of Section 8.7;
 
xi.  a Borrowing Base Certificate prepared as of the Effective Date duly
executed and delivered by the chief financial officer of the Borrower;
 
xii.  a Compliance Certificate prepared as of the Effective Date duly executed
and delivered by the chief financial officer of the Borrower;
 
xiii.  a letter from the Borrower to the Lender requesting the Initial Advance
and specifying the method of disbursement;
 
xiv.  copies of all the financial statements referred to in Section 6.1(l) and
meeting the requirements thereof;
 
xv.  a certificate of the President of the respective Borrower stating that (a)
all of the representations and warranties made or deemed to be made under this
Agreement are true and correct as of the Effective Date, both with and without
giving effect to the Loan to be made at such time and the application of the
proceeds thereof, and (b) no Default or Event of Default exists;
 
xvi.  UCC, tax lien and judgment searches against Borrower;
 
xvii.  Opinions of Borrower’s counsel satisfactory to Lender and Lender’s
counsel; and
 
xviii.  copies of each of the other Loan Documents duly executed by the parties
thereto with evidence satisfactory to the Lender and its counsel of the due
authorization, binding effect and enforceability of each such Loan Document on
each such party and such other documents and instruments as the Lender may
reasonably request.
 
b.  Satisfactory Review of Financial Documents. The Lender shall have completed
or received and reviewed to its reasonable satisfaction, in its sole discretion,
the following:
 
i.  An on site due diligence review of the underwriting guidelines, systems,
processes and procedures of Borrower in regard to its reporting requirements;
 
ii.  The most recent financial statements and SEC filings of Borrower, together
with any other applicable financial information of Borrower that Lender may
reasonably request; and
 
iii.  Any requested audits of the Eligible Installment Contracts of Borrower.
 
16

--------------------------------------------------------------------------------


 
c.  No Injunctions, Etc. Neither party has knowledge of any action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any court, governmental agency or legislative body to enjoin,
restrain or prohibit or to obtain substantial damages in respect of or which is
related to or arises out of this Agreement or the consummation of the
transactions contemplated hereby or which, in the Lender’s sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Agreement.
 
d.  Material Adverse Change. As of the Effective Date, there shall not have
occurred any change which, in the Lender’s sole reasonable discretion, has had
or may have a Materially Adverse Effect as compared to the condition of the
Borrower presented by the most recent financial statements of the Borrower
described in Section 6.1(l).
 
e.  Solvency. The Lender shall have received evidence satisfactory to it that,
after giving effect to the Initial Advance (i) the Borrower has assets
(excluding goodwill and other intangible assets not capable of valuation) having
value, both at fair value and at present fair saleable value, greater than the
amount of its liabilities, and (ii) the Borrower’s assets are sufficient in
value to provide the Borrower with sufficient working capital to enable it to
operate its business and to meet its obligations as they become due, and (iii)
the Borrower has adequate capital to conduct the business in which it is and
proposes to be engaged.
 
f.  Release of Security Interests. The Lender shall have received evidence
satisfactory to it of the release and termination of all Liens other than
Permitted Liens.
 
Section 5.2  Each Advance. At the time of making of each Advance, including the
Initial Advance:
 
a.  all of the representations and warranties made or deemed to be made under
this Agreement shall be true and correct at such time both with and without
giving effect to the Loan to be made at such time and the application of the
proceeds thereof, except that representations and warranties which, by their
terms, are applicable only to the Effective Date shall be required to be true
and correct only as of the Effective Date,
 
b.  organizational actions of the Borrower referred to in Section 6.1(a) shall
remain in full force and effect and the incumbency of officers shall be as
stated in the certificates of incumbency delivered pursuant to Section 6.1(a) or
as subsequently modified and reflected in a certificate of incumbency delivered
to the Lender, and
 
c.  the Lender may, without waiving either condition, consider the conditions
specified in Section 5.2(a) and (b) fulfilled and a representation by the
Borrower to such effect made if no written notice to the contrary is received by
the Lender from the Borrower prior to the making of the Loan then to be made.
 
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
Section 6.1  Representations and Warranties. Borrower represents and warrants to
the Lender as follows:
 
a.  Organization; Power; Qualification. Each Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and/or organization, has the power and authority to own its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which failure to be so qualified and authorized would have a
Materially Adverse Effect.
 
17

--------------------------------------------------------------------------------


 
b.  Subsidiaries and Ownership of the Borrower. The Borrower has no
Subsidiaries, other than those disclosed to Lender. The outstanding stock of the
Borrower has been duly and validly issued and is fully paid and nonassessable by
Borrower.
 
c.  Authorization of Agreement, Note, Loan Documents and Borrowing. Borrower has
the right and power and has taken all necessary action to authorize it to
execute, deliver and perform this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms and to borrow
hereunder. This Agreement and each of the other Loan Documents to which it is a
party have been duly executed and delivered by the duly authorized officers or
representatives of the Borrower and each is, or when executed and delivered in
accordance with this Agreement will be, a legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms.
 
d.  Compliance of Agreement, Note, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance of this Agreement and each of the other
Loan Documents to which the Borrower is a party in accordance with their
respective terms and the borrowings hereunder do not and will not, by the
passage of time, the giving of notice or otherwise,
 
i.  require any Governmental Approval or violate any applicable law relating to
the Borrower or any of its Affiliates,
 
ii.  conflict with, result in a breach of or constitute a default under (A) the
articles of incorporation, or the by-laws of the Borrower, (B) any indenture,
agreement or other instrument to which the Borrower is a party or by which any
of its property may be bound or (C) any Governmental Approval relating to the
Borrower, or,
 
iii.  result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower other
than the Security Interest.
 
e.  Compliance with Law; Governmental Approvals. The Borrower (i) has all
Governmental Approvals, including permits relating to federal, state and local
Environmental Laws, ordinances and regulations required by any applicable law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and is in material
compliance with all other applicable laws and government regulations relating to
it, including, without being limited to, all Environmental Laws and all
occupational health and safety laws applicable to the Borrower or its
properties, except for instances of noncompliance which would not, singly or in
the aggregate, cause a Default or Event of Default or have a Materially Adverse
Effect and in respect of which adequate reserves have been established on the
books of the Borrower.
 
f.  Titles to Properties. Borrower has good and marketable title to or a valid
leasehold interest in all its real estate and valid and legal title to or a
valid leasehold interest in all personal property and assets used in or
necessary to the conduct of the Borrower’s business, including, but not limited
to, those reflected on the balance sheet of the Borrower delivered pursuant
to Section 6.1.
 
g.  Liens. None of the properties and assets of the Borrower are subject to any
Lien, except Permitted Liens and as set forth on Schedule 6.1(g). Other than the
Financing Statements, no financing statement under the Uniform Commercial Code
of any state which names the Borrower as debtor and which has not been
terminated has been filed in any state or other jurisdiction, and the Borrower
has not signed any such financing statement or any security agreement
authorizing any secured party thereunder to file any such financing statement,
except to perfect Permitted Liens.
 
18

--------------------------------------------------------------------------------


 
h.  Indebtedness and Guaranties. Set forth on Schedule 6.1(h) is a complete and
correct listing of all of the Borrower’s (i) Indebtedness for Money Borrowed and
(ii) Guaranties as of the Agreement Date. The Borrower is not in default of any
material provision of any agreement evidencing or relating to such any such
Indebtedness or Guaranty.
 
i.  Litigation. There are no actions, suits or proceedings pending (nor to the
knowledge of Borrower are there any actions, suits or proceedings threatened,
nor is there any basis therefor) against or in any other way relating adversely
to or affecting the Borrower or any of its property in any court or before any
arbitrator of any kind or before or by any governmental body, which would
reasonably give rise to a Material Adverse Effect.
 
j.  Tax Returns and Payments. All United States federal, state and local and
foreign national, provincial and local and all other tax returns of the Borrower
required by applicable law to be filed have been duly filed, and all United
States federal, state and local and foreign national, provincial and local and
all other taxes, assessments and other governmental charges or levies upon the
Borrower and its property, income, profits and assets which are due and payable
have been paid, except any such nonpayment which is at the time permitted
under Section 9.4. The charges, accruals and reserves on the books of the
Borrower in respect of United States federal, state and local taxes and foreign
national, provincial and local taxes for all fiscal years and portions thereof
since the organization of the Borrower are in the judgment of the Borrower
adequate, and the Borrower knows of no reason to anticipate any additional
assessments for any of such years which, singly or in the aggregate, might have
a Materially Adverse Effect.
 
k.  Burdensome Provisions. The Borrower is not a party to any indenture,
agreement, lease or other instrument, or subject to any charter or corporate
restriction, Governmental Approval or applicable law, compliance with the terms
of which would reasonably be expected have a Materially Adverse Effect.
 
l.  Financial Statements. Borrower has furnished to the Lender a copy of its
most recent quarterly balance sheet, and the related statements of income, cash
flow and retained earnings for the period then ended. Such financial statements
are complete and correct and present fairly and are in compliance with all
government regulations that apply, the financial position of the Borrower as at
the dates thereof and the results of operations of Borrower for the periods then
ended. Except as disclosed or reflected in such financial statements or the
notes thereto, Borrower had no material liabilities, contingent or otherwise,
and there were no material unrealized or anticipated losses Borrower.
 
m.  Adverse Change. Since the date of the financial statements described
in Section 6.1(l), (i) no change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower has occurred that has had, or may have, a Materially Adverse Effect,
and (ii) no event has occurred or failed to occur which has had, or may have, a
Materially Adverse Effect.
 
n.  ERISA. Neither the Borrower nor any Related Company maintains or contributes
to any Benefit Plan. No material liability to the PBGC or to a Multiemployer
Plan has been, or is expected by the Borrower to be, incurred by the Borrower or
any Related Company.
 
o.  Absence of Defaults. The Borrower is not in default under its articles of
incorporation or by-laws, and no event has occurred which has not been remedied,
cured or waived (i) that constitutes a Default or an Event of Default or (ii)
that constitutes or that, with the passage of time or giving of notice, or both,
would constitute a default or event of default by the Borrower under any
material agreement (other than this Agreement) or judgment, decree or order to
which the Borrower is a party or by which the Borrower or any of its properties
may be bound or which would require the Borrower to make any payment thereunder
prior to the scheduled maturity date therefor.
 
19

--------------------------------------------------------------------------------


 
p.  Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of the Borrower and furnished
to the Lender were, at the time the same were so furnished, complete and correct
in all material respects to the extent necessary to give the recipient a true
and accurate knowledge of the subject matter, no fact is known to the Borrower
which has had, or may in the future have (so far as the Borrower can foresee), a
Materially Adverse Effect which has not been set forth in the financial
statements or disclosure delivered prior to the Effective Date, in each case
referred to in Section 6.1(l), or in such written information, reports or other
papers or data or otherwise disclosed in writing to the Lender prior to the
Effective Date. No document furnished or written statement made to the Lender by
the Borrower in connection with the negotiation, preparation or execution of
this Agreement or any of the Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of the Borrower or omits or
will omit to state a material fact necessary in order to make the statements
contained therein not misleading.
 
q.  Solvency. In each case after giving effect to the Indebtedness represented
by the Loan outstanding and to be incurred and the transactions contemplated by
this Agreement, the Borrower on a consolidated basis is solvent, having assets
of a fair market value which exceeds the amount required to pay its debts
(including contingent, subordinated, unmatured and unliquidated liabilities) as
they become absolute and matured, and the Borrower is able to and anticipates
that it will be able to meet its debts as they mature and has adequate capital
to conduct the business in which it is or proposes to be engaged.
 
r.  Status of Eligible Installment Contracts. Each Eligible Installment Contract
reflected in the computations included in any Borrowing Base Certificate meets
the criteria enumerated in the definition of Eligible Installment Contract,
except as disclosed in such Borrowing Base Certificate or as disclosed in a
timely manner in a subsequent Borrowing Base Certificate or otherwise in writing
to the Lender.
 
s.  Chief Executive Office. The chief executive office of the Borrower and the
books and records relating to the Collateral are located at the address or
addresses submitted to the Lender.
 
t.  Corporate and Fictitious Names; Trade Names. During the one-year period
preceding the Agreement Date, the Borrower has not been known as or used any
corporate or fictitious name other than the corporate name of the Borrower on
the Effective Date and such additional authorized fictitious names as listed on
Schedule 6.1(t) hereof (each such listed name is a “DBA”).
 
u.  Federal Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in Regulations U or X of the Board of Governors of the Federal
Reserve System).
 
v.  Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended).
 
w.  Employee Relations. The Borrower is not party to any collective bargaining
agreement nor has any labor union been recognized as the representative of the
Borrower’s employees; the Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other labor disputes involving its
employees or those of its Subsidiaries.
 
x.  Shares; Warrants. A description of the capital structure of Borrower,
including, the total number and classes of shares authorized, issued and
outstanding in each such class, a description of any and all stock options, and
a description of any and all warrants convertible into common stock of Borrower
are set forth on Schedule 6.1(x) attached hereto, which schedule contains the
names of the parties to which stock options and warrants have been issued, as
well as the amounts of any and all such options and warrants and the date of any
registration rights agreement with any of the holders of stock options or
warrants. The Lender expressly acknowledges that FFG is currently in the process
of converting certain preferred stock into common stock as set forth in Schedule
6.1(x), and that any rights under the Warrant are expressly contemplated to
arise and relate to the capitalization of FFG following such conversion. There
are no claims, liens or encumbrances presently existing or outstanding with
respect to the Shares.
 
20

--------------------------------------------------------------------------------


 
y.  Intellectual Property. The Borrower owns or possesses all Intellectual
Property required to conduct its business as now and presently planned to be
conducted without, to its knowledge, conflict with the rights of others.
 
Section 6.2  Survival of Representations and Warranties, Etc.. All
representations and warranties set forth in this Article 6 and all statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower pursuant to or in connection with this Agreement
or any of the Loan Documents (including, but not limited to, any such
representation, warranty or statement made in or in connection with any
amendment thereto) shall constitute representations and warranties made under
this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Agreement Date, at and as of
the Effective Date and at and as of the date of each Advance, except that
representations and warranties which, by their terms are applicable only to one
such date shall be deemed to be made only at and as of such date. All
representations and warranties made or deemed to be made under this Agreement
shall survive and not be waived by the execution and delivery of this Agreement,
any investigation made by or on behalf of the Lender or any borrowing hereunder.
 
ARTICLE 7 - SECURITY INTEREST
 
Section 7.1  Security Interest.
 
a.  To secure the payment, observance and performance of the Secured
Obligations, Borrower hereby mortgages, pledges and assigns all of the
Collateral to the Lender and grants to the Lender a continuing security interest
in, and a continuing Lien upon, all of the Collateral.
 
b.  As additional security for all of the Secured Obligations, the Borrower
grants a security interest in, and assigns to the Lender all of the Borrower’s
right, title and interest in and to, any deposits or other sums at any time
credited by or due from the Lender to the Borrower.
 
c.  As additional security for all of the Secured Obligations, a pledge of the
stock of TCG is executed by the shareholder thereof, as evidenced by the Stock
Pledge Agreement and the corresponding Irrevocable Stock Powers.
 
Section 7.2  Continued Priority of Security Interest.
 
a.  The Security Interest granted by the Borrower shall at all times be valid,
perfected and enforceable against the Borrower and all third parties in
accordance with the terms of this Agreement, as security for the Secured
Obligations, and the Collateral shall not at any time be subject to any Liens
that are prior to, on a parity with or junior to the Security Interest, other
than Permitted Liens.
 
b.  The Borrower shall, at its sole cost and expense, take all action that may
be necessary or desirable, or that the Lender may request, so as at all times to
maintain the validity, perfection, enforceability and rank of the Security
Interest in the Collateral in conformity with the requirements of Section 7.2(a)
or to enable the Lender to exercise or enforce its rights hereunder, including,
but not limited to: (i) delivering to the Lender the portfolio of Installment
Contracts pledged as Collateral in order for Lender to hold and act as the
custodian of the same, (iii) delivering to the Lender, endorsed or accompanied
by such instruments of assignment as the Lender may specify, and stamping or
marking in such manner as the Lender may specify, any and all chattel paper,
instruments, letters and advices of guaranty and documents evidencing or forming
a part of the Collateral, and (iv) executing and delivering financing
statements, pledges, designations, hypothecations, notices and assignments, in
each case in form and substance satisfactory to the Lender, relating to the
creation, validity, perfection, maintenance or continuation of the Security
Interest under the UCC or other applicable law.
 
21

--------------------------------------------------------------------------------


 
c.  The Lender is hereby authorized to hold the portfolio of Eligible
Installment Contracts pledged as Collateral and act as the custodian of the
same, pursuant to a Custodial Agreement of even date herewith.
 
d.  The Lender is hereby authorized to file one or more financing or
continuation statements or amendments thereto in the name of the Borrower and
without the signature of Borrower for any purpose described in Section 7.2(b). A
carbon, photographic or other reproduction of this Agreement or of any of the
Security Documents or of any financing statement filed in connection with this
Agreement is sufficient as a financing statement, to the extent permitted by
applicable law.
 
e.  The Borrower shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect the Security Interest and shall
cause its financial statements to reflect the Security Interest.
 
ARTICLE 8 - COLLATERAL COVENANTS
 
Until the Loan has been terminated and all the Secured Obligations have been
indefeasibly paid in full, unless the Lender shall otherwise consent in the
manner provided in Section 13.10:
 
Section 8.1  Collection of Receivables and Installment Contracts.

 
a.  The Borrower will cause all moneys, checks, notes, drafts and other payments
relating to or constituting proceeds of Receivables and Installment Contracts,
or of any other Collateral, to be forwarded to a lockbox for deposit in an
account at Lender’s, or its agent’s, place of business, or use a mutually agreed
procedure for collection of such proceeds, all in accordance with the procedures
set out in the corresponding agency account agreement, and in particular the
Borrower will (i) advise each Account Debtor to address all remittances with
respect to amounts payable on account of any Installment Contracts or Receivable
to a specified lockbox, if any, and (ii) stamp all invoices relating to any such
amounts with a legend satisfactory to the Lender indicating that payment is to
be made to the Borrower via the specified lockbox, if any.
 
b.  Any moneys, checks, notes, drafts or other payments referred to in clause
(a) of this Section 8.1 which are received by or on behalf of the Borrower will
be held in trust for the Lender and will be delivered to the Lender at the
Lender’s Office as promptly as possible in the exact form received, together
with any necessary endorsements.
 
Section 8.2  Verification and Notification. The Lender shall have the right
following an Event of Default:
 
a.  at any time and from time to time, in the name of the Lender or in the name
of the Borrower, to verify the validity, amount or any other matter relating to
any Installment Contract or Receivable by mail, telephone, telegraph or
otherwise, and
 
22

--------------------------------------------------------------------------------


 
b. to notify the Account Debtors or obligors under any Installment Contract or
Receivable of the assignment of such Installment Contract or Receivable to the
Lender and to direct such Account Debtor or obligors to make payment of all
amounts due or to become due thereunder directly to the Lender and, upon such
notification and at the expense of the Borrower, to enforce collection of any
such Installment Contract or Receivable and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as the
Borrower might have done.
 
Section 8.3 Disputes and Adjustments. 
 
a. On a monthly basis, at the same time as Borrower delivers the Borrowing Base
Certificate, Borrower shall deliver a report detailing the delinquency, charge
off and collection activity on the Eligible Installment Contracts for the
preceding calendar month.
 
b. The Borrower may, in the ordinary course of business and prior to a Default
or an Event of Default, (i) grant any extension of time for payment of any
Installment Contract or Receivable, (ii) sell any Installment Contract, or (iii)
compromise, compound or settle any Installment Contract or Receivable for less
than the full amount thereof or release wholly or partly any Person liable for
the payment thereof or allow any credit or discount whatsoever thereon.
 
Section 8.4 Underwriting Guidelines.The Borrower will not materially change its
underwriting guidelines, systems, processes or procedures without receiving the
written approval of Lender.
 
Section 8.5 Operating Account. Borrower shall maintain its primary operating
account with Lender, and such operating account must be opened by Borrower
within thirty (30) days after the Effective Date. All payments hereunder are to
be debited by Lender from such operating account.
 
Section 8.6 Ownership and Defense of Title.
 
a. Except for Permitted Liens, the Borrower shall at all times be the sole owner
of each and every item of Collateral and shall not create any Lien on, or sell,
lease, exchange, assign, transfer, pledge, hypothecate, grant a security
interest or security title in or otherwise dispose of, any of the Collateral or
any interest therein, except for cash or on open account or on terms of payment
ordinarily extended to its customers and except as otherwise expressly
contemplated herein. The inclusion of “proceeds” of the Collateral under the
Security Interest shall not be deemed a consent by the Lender to any other sale
or other disposition of any part or all of the Collateral.
 
b. The Borrower shall defend its title in and to the Collateral and shall defend
the Security Interest and priority thereof in the Collateral against the claims
and demands of all Persons other than Lender.
 
c. In addition to, and not in derogation of, the foregoing and the requirements
of any of the Security Documents, the Borrower shall (i) protect and preserve
all properties material to its business, including Intellectual Property and
maintain all tangible property in good and workable condition in all material
respects, with reasonable allowance for wear and tear, and (ii) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties necessary for the conduct of its
business, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.
 
23

--------------------------------------------------------------------------------


 
Section 8.7 Insurance. 
 
a. The Borrower shall, consistent with standard industry practice, at all times
maintain insurance on the Collateral, if applicable, against loss or damage by
fire, theft, burglary, pilferage, loss in transit and such other hazards as the
Lender shall reasonably specify, in amounts and under policies issued by
insurers acceptable to the Lender. All premiums on such insurance shall be paid
by the Borrower and copies of the policies delivered to the Lender. The Borrower
will not use or authorize the insured Collateral to be used in violation of any
applicable law or in any manner which might render inapplicable any insurance
coverage. Notwithstanding the foregoing, Borrower shall not be required to
maintain insurance on any motor vehicle or other collateral securing the
Installment Contracts.
 
b. All insurance policies required under Section 8.7 shall name the Lender as an
additional named insured and shall contain “New York standard” loss payable
clauses in the form submitted to the Borrower by the Lender, or otherwise in
form and substance satisfactory to the Lender, naming the Lender as loss payee
as its interests may appear, and providing that (i) all proceeds thereunder
shall be payable to the Lender, (ii) no such insurance shall be affected by any
act or neglect of the insured or owner of the property described in such policy,
and (iii) such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
the Lender.
 
c. Any proceeds of insurance referred to in this Section 8.7 which are paid to
the Lender shall be, at the option of the Lender in its sole discretion applied
to the payment or prepayment of the Secured Obligations or delivered to the
Borrower.
 
d. The Borrower shall at all times maintain, in addition to the insurance
required by Section 8.7(a) or any of the Security Documents, insurance with
responsible insurance companies against such risks and in such amounts as is
customarily maintained by similar businesses or as may be required by applicable
law, including such public liability, products liability, third party property
damage and business interruption insurance as is consistent with reasonable
business practices, and from time to time deliver to the Lender upon its request
a detailed list of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
 
Section 8.8 Location of Offices and Collateral. 
 
a. The Borrower will not change the location of its chief executive office or
the place where it keeps its books and records relating to the Collateral or
change its name, identity or corporate structure without giving the Lender
thirty (30) days’ prior written notice thereof.
 
b. All Equipment, other than motor vehicles, will at all times be kept by the
Borrower at the current locations of Borrower, and shall not, without the prior
written consent of the Lender, be removed therefrom, excepting computers and
other Equipment that typically have been kept and used outside of Borrower’s
current locations.
 
Section 8.9 Records Relating to Collateral. The Borrower will at all times (i)
keep complete and accurate records of Receivables and Installment Contracts on a
basis consistent with past practices of the Borrower, itemizing and describing
the kind, type, amount and collateral of such Receivable and Installment
Contracts, and (ii) keep complete and accurate records of all other Collateral.
 
Section 8.10 Inspection and Audit. The Lender (by any of its officers, employees
or agents) shall have the right at any time or times to (a) visit the properties
of the Borrower, inspect and audit the Collateral and the other assets of the
Borrower and its Subsidiaries and inspect and make extracts from the books and
records of the Borrower and its Subsidiaries, including, but not limited to,
management letters prepared by independent accountants, all during customary
business hours at such premises, (b) discuss the Borrower’s business, assets,
liabilities, financial condition, results of operations and business prospects,
insofar as the same are reasonably related to the rights of the Lender hereunder
or under any of the Loan Documents, with the Borrower’s and its Subsidiaries’
(i) principal officers, and (ii) independent accountants and other professionals
providing services to the Borrower, and (c) verify the amount, quantity, value
and condition of, or any other matter relating to, any of the Collateral and in
this connection to review, audit and make extracts from all records and files
related to any of the Collateral. The Borrower will deliver to the Lender any
instrument necessary to authorize an independent accountant or other
professional to have discussions of the type outlined above with the Lender or
for the Lender to obtain records from any service bureau maintaining records on
behalf of the Borrower. The costs and expenses of the foregoing audits shall be
paid by Borrower.
 
24

--------------------------------------------------------------------------------


 
Section 8.11 Maintenance of Equipment.The Borrower shall maintain all physical
property that constitutes Equipment in good and workable condition in all
material respects, with reasonable allowance for wear and tear, and shall
exercise proper custody over all such property.
 
Section 8.12 Information and Reports.
 
a. Schedule of Installment Contracts. The Borrower shall deliver to the Lender
(i) on or before the Effective Date, a Schedule of Installment Contracts as of a
date not more than three (3) Business Days prior to the Effective Date setting
forth a detailed list of all of its then existing Installment Contracts,
specifying the name of and the balance due from each Account Debtor obligated on
an Installment Contract so listed, and (ii) no later than ten (10) days after
the end of each accounting month of the Borrower, a Schedule of Installment
Contracts as of the last Business Day of the Borrower’s immediately preceding
accounting month setting forth (A) a detailed list of all the Borrower’s then
existing Installment Contracts, specifying the name of and the balance due from
each Account Debtor obligated on an Installment Contract so listed and (B) a
reconciliation to the Schedule of Installment Contracts delivered in respect of
the next preceding accounting month.
 
b. Borrowing Base Certificate. The Borrower shall deliver to the Lender not
later than three (3) Business Days after the last day of each accounting month
of Borrower a Borrowing Base Certificate prepared as of the close of business on
the last Business Day of such accounting month.
 
c. Compliance Certificate. The Borrower shall deliver to the Lender not later
than fifteen (15) calendar days after the last day of each accounting month of
Borrower a Compliance Certificate prepared as of the close of business on the
last Business Day of such accounting month.
 
d. Certification. Each of the schedules delivered to the Lender pursuant to this
Section 8.12 shall be certified by the Chief Financial Officer of the Borrower
to be true, correct and complete as of the date indicated thereon.
 
e. Other Information. The Lender may, in its discretion, from time to time
require the Borrower to deliver the schedules described in Section 8.12 (a),
(b), (c) and (d) more or less often and on different schedules than specified in
such Section, and the Borrower will comply with such reasonable requests. The
Borrower shall also furnish to the Lender such other information with respect to
the Collateral as the Lender may from time to time reasonably request.
 
Section 8.13 Power of Attorney. The Borrower hereby appoints the Lender as its
attorney, with power, during a continuation of an Event of Default (a) to
endorse the name of the Borrower on any checks, notes, acceptances, money
orders, drafts or other forms of payment or security that may come into the
Lender’s possession, and (b) to sign the name of the Borrower on any invoice or
bill of lading relating to any Collateral, on any drafts against customers
related to letters of credit, on schedules and assignments of Installment
Contracts furnished to the Lender by the Borrower, on notices of assignment,
financing statements and other public records relating to the perfection or
priority of the Security Interest or verifications of account and on notices to
or from customers.
 
25

--------------------------------------------------------------------------------


 
ARTICLE 9 - AFFIRMATIVE COVENANTS
 
Until the Loan has been terminated and all the Secured Obligations have been
indefeasibly paid in full, unless the Lender shall otherwise consent in the
manner provided for in Section 13.10, each Borrower will:
 
Section 9.1 Preservation of Existence and Similar Matters. Preserve and maintain
its existence as a corporation, and its rights, franchises, licenses and
privileges in the jurisdiction of its incorporation and qualify and remain
qualified as a foreign business entity and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization.
 
Section 9.2 Compliance with Applicable Law. Comply with all applicable laws
relating to the Borrower.
 
Section 9.3 Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Effective Date.
 
Section 9.4 Payment of Taxes and Claims. Pay or discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of the Borrower or such Subsidiary, except that this Section 9.4
shall not require the payment or discharge of any such tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established on the appropriate books.
 
Section 9.5 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete), as may be required or as may be necessary to permit the preparation
of financial statements in accordance with GAAP consistently applied, or as
required by applicable government regulations.
 
Section 9.6 Use of Proceeds. a. Use the proceeds of all Advances only for
working capital and general corporate and operating purposes, and
 
b. Not use any part of such proceeds to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulation U or X of the Board of Governors of the
Federal Reserve System) or for any other purpose which would involve a violation
of such Regulation U or X or of such Board of Governors or for any other purpose
prohibited by law or by the terms and conditions of this Agreement.
 
Section 9.7 Hazardous Waste and Substances; Environmental Requirements. In
addition to, and not in derogation of, the requirements of Section 9.2 and of
the Security Documents, (i) comply with all laws, governmental standards and
regulations applicable to the Borrower or to any of its assets in respect of
occupational health and safety laws, rules and regulations and Environmental
Laws, (ii) promptly notify the Lender of its receipt of any notice of a
violation of any such law, rule, standard or regulation, and (iii) indemnify and
hold the Lender harmless from all loss, cost, damage, liability, claim and
expense incurred by or imposed upon the Lender on account of the Borrower’s
failure to perform its obligations under this Section 9.7.
 
26

--------------------------------------------------------------------------------


 
Section 9.8 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules originally attached hereto become
outdated or incorrect in any material respect, the Borrower shall provide
promptly to the Lender such revisions or updates to such Schedule(s) as may be
necessary or appropriate to update or correct such Schedule(s); provided that no
such revisions or updates to any Schedule(s) shall be deemed to have cured any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule(s) unless and until the Lender, in its sole
discretion, shall have accepted in writing such revisions or updates to such
Schedule(s).
 
Section 9.9 Accuracy of Information. All written information, reports,
statements and other papers and data furnished to the Lender, whether pursuant
to Article 10 or any other provision of this Agreement or any of the other Loan
Documents, shall be, at the time the same is so furnished, complete and correct
in all material respects to the extent necessary to give the Lender true and
accurate knowledge of the subject matter.
 
ARTICLE 10 - INFORMATION
 
Until the Loan has been terminated and all the Secured Obligations have been
indefeasibly paid in full, unless the Lender shall otherwise consent in the
manner set forth in Section 13.10, each Borrower will furnish to the Lender at
the Lender’s Office:
 
SECTION 10.1 Financial Statements.
 
a. Year-End Statements. As soon as available, but in any event within ninety
(90) days after the end of each fiscal year of Borrower, copies of the
Securities and Exchange Commission (“SEC”) 10-KSB Report of Borrower.
 
b. Quarterly Statements. As soon as available, but in any event within
forty-five days after the end of each of the first three quarters of each fiscal
year of Borrower, the SEC 10-QSB Report of Borrower.
 
c. Other. Upon request of Lender, such other financial information of Borrower,
whether public or private information, as Lender may reasonable request.
 
d. Federal Income Tax Returns. As soon as available, but in any event within ten
(10) days after filing, the federal income tax returns for the preceding fiscal
year of Borrower (including all Schedules to each return).
 
All such financial statements and documents delivered pursuant to this Section
10.1 shall be complete and correct in all material respects and all such
financial statements referred to in this Section 10.1 shall be prepared in
accordance with applicable federal regulations. In addition, the Borrower
authorizes the Lender to discuss the financial condition of the Borrower with
the Borrower’s independent certified public accountants and agrees that such
discussion or communication shall be without liability to either the Lender or
the Borrower’s independent certified public accountants.
 
Section 10.2 Officer’s Certificate. Together with each delivery of financial
statements included within the report required by Section 10.1, a certificate of
the Borrower’s President or chief financial officer addressed to Lender, (a)
stating that, based on an examination sufficient to enable him to make an
informed statement, no Default or Event of Default exists or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such Default or Event of Default, and (b) setting forth the
calculations necessary to establish whether or not the Borrower was in
compliance with the covenants contained in Section 11.1, Section 11.2, and
Section 11.5 as of the date of such statements.
 
27

--------------------------------------------------------------------------------


 
Section 10.3 Copies of Other Reports.
 
a. Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants,
including, without limitation, all management reports.
 
b. Promptly upon preparation and filing of the same, copies of any other filings
with the SEC.
 
c. From time to time and promptly upon each request, such forecasts, data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower as the Lender may
reasonably request. The rights of the Lender under this Section 10.3 are in
addition to and not in derogation of its rights under any other provision of
this Agreement or the Loan Document.
 
Section 10.4 Notice of Litigation and Other Matters. Prompt notice of:
 
a. the commencement, to the extent the Borrower is aware of the same, of all
proceedings and investigations by or before any governmental or nongovernmental
body and all actions and proceedings in any court or before any arbitrator
against the Borrower or any of its property, assets or businesses which might,
singly or in the aggregate, cause a Default or an Event of Default or have a
Materially Adverse Effect,
 
b. any amendment of the articles of incorporation or the by-laws of the
Borrower,
 
c. any change in the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower or any Affiliate of the
Borrower which has had or may reasonably be expected to have any Materially
Adverse Effect and any change in the executive officers of the Borrower, and
 
d. any (i) Default or Event of Default, or (ii) event that constitutes or that,
with the passage of time or giving of notice or both, would constitute a default
or event of default by the Borrower under any material agreement (other than
this Agreement) to which the Borrower is a party or by which the Borrower or any
of its property may be bound if the exercise of remedies thereunder by the other
party to such agreement would have, either individually or in the aggregate, a
Materially Adverse Effect.
 
Section 10.5 ERISA.As soon as possible and in any event within 30 days after the
Borrower knows, or has reason to know, that:
 
a. any Termination Event with respect to a Benefit Plan has occurred or will
occur, or
 
b. the aggregate present value of the Unfunded Vested Accrued Benefits under all
Benefits Plans or Multiemployer Plans has increased to an amount in excess of
$50,000, a certificate of the President or the chief financial officer of the
Borrower setting forth the details of such of the events described in clauses
(a) through (b) as applicable and the action which is proposed to be taken with
respect thereto and, simultaneously with the filing thereof, copies of any
notice or filing which may be required by the PBGC or other agency of the United
States government with respect to such of the events described in clauses (a)
through (b) as applicable.
 
28

--------------------------------------------------------------------------------


 
ARTICLE 11 - NEGATIVE COVENANTS
 
Until the Loan has been terminated and all the Secured Obligations have been
indefeasibly paid in full, unless the Lender shall otherwise consent in the
manner set forth in Section 13.10, the Borrower will not directly or indirectly:
 
Section 11.1 Financial Ratio. Permit, as of the end of each fiscal quarter of
Borrower the minimum Net Worth of Borrower at any time to be less than Ten
Million Dollars $10,000,000.
 
Section 11.2 Indebtedness. Create, assume, or otherwise become or remain
obligated in respect of, or permit or suffer to exist or to be created, assumed
or incurred or to be outstanding any Indebtedness for Money Borrowed, except for
Permitted Indebtedness and for the Secured Obligations.
 
Section 11.3 Guaranties. Become or remain liable with respect to any Guaranty of
any obligation of any other Person.
 
Section 11.4 Investments, Subsidiary. Acquire, after the Agreement Date, any
Business Unit or Investment or, after such date, permit any Investment to be
outstanding, other than Permitted Investments, or transfer any assets to or
contribute any capital into Freedom Financial Group Delaware, Inc., a Missouri
corporation.
 
Section 11.5 Capital Expenditures. Make or incur any Capital Expenditures,
except that the Borrower may make or incur Capital Expenditures in any fiscal
year in an amount not to exceed, in the aggregate, $75,000.
 
Section 11.6 Restricted Distributions and Payments, Etc. Declare or make any
Restricted Distribution or Restricted Payment, except for any distribution or
payment to Mr. Jerry Fenstermaker arising from his disability pursuant to that
certain Employment Agreement dated September 17, 2004.
 
Section 11.7 Merger, Consolidation and Sale of Assets. Merge or consolidate with
any other Person or sell, lease or transfer or otherwise dispose of all, or any
portion of its assets (other than in the ordinary course of business), to any
Person, without obtaining the Lender’s written consent prior to such merger,
consolidation, sale, lease, transfer or other disposal and complying with
Section 2.6 of this Agreement.
 
Section 11.8 Transactions with Affiliates. Effect any transaction with any
Affiliate on a basis less favorable to the Borrower than would be the case if
such transaction had been effected with a Person not an Affiliate.
 
Section 11.9 Liens. Create, assume or permit or suffer to exist or to be created
or assumed any Lien on any of the property or assets of the Borrower, real,
personal or mixed, tangible or intangible, except for Permitted Liens.
 
Section 11.10 Operating Leases. Enter into any lease other than a Capitalized
Lease and an occupancy lease for its ordinary corporate office purposes.
 
Section 11.11 Benefit Plans. Permit, or take any action which would result in,
the aggregate present value of the Unfunded Vested Accrued Benefits under all
Benefit Plans of the Borrower to exceed $50,000.
 
Section 11.12 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing from such Person of real or personal property which
has been or is to be sold or transferred, directly or indirectly, by the
Borrower to such Person.
 
29

--------------------------------------------------------------------------------


 
Section 11.13 Amendments of Other Agreements. Amend in any way the interest rate
or principal amount or schedule of payments of principal and interest with
respect to any Indebtedness (other than the Secured Obligations) other than to
reduce the interest rate or extend the schedule of payments with respect
thereto.
 
Section 11.14 Split, Subdivision or Combination of Shares. Subdivide its
outstanding Shares, by split-up or otherwise, or combine its outstanding Shares,
or issue additional shares of its capital stock in payment of a stock dividend
in respect of its Shares, without proportionately increasing the number of
shares issuable upon the exercise of the Warrant, or proportionately decreasing
the same in the case of a combination, provided the foregoing shall not apply
until the conversion specified in Section 6.1(x) has been completed.
 
Section 11.15 Warrants. Intentionally Deleted.
 
Section 11.16 Change Senior Management. Change the senior management of the
Borrower existing as of the date of this Agreement, including without limitation
Jerald L. Fenstermaker.
 
ARTICLE 12 - DEFAULT
 
Section 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any governmental or
nongovernmental body:
 
a. Default in Payment of Loan. The Borrower shall default in any payment of
principal of, or interest on, the Loan or Note when and as due (whether at
maturity, by reason of acceleration or otherwise), and such default shall
continue for five (5) Business Days after the due date.
 
b. Other Payment Default. The Borrower shall default in the payment, as and when
due, of principal of or interest on, any other Secured Obligation, and such
default shall continue for five (5) Business Days after the due date.
 
c. Warrant Default. A default in the performance or observance of any term,
covenant, condition or agreement contained in the Warrant or Registration Rights
Agreement and the expiration of any applicable cure period.
 
d. Misrepresentation. Any representation or warranty made or deemed to be made
by the Borrower under this Agreement or any other Loan Document or any amendment
hereto or thereto shall at any time prove to have been incorrect or misleading
in any material respect when made.
 
e. Default in Performance. The Borrower shall default (i) in the performance or
observance of any term, covenant, condition or agreement contained in Articles
6, 7, 8, 9, 10 or 11; or (ii) in the performance or observance of any term,
covenant, condition or agreement contained in any other provision of this
Agreement (other than as specifically provided for otherwise in this Section
12.1) and such default shall continue for a period of 30 days after written
notice thereof has been given to the Borrower by the Lender.
 
f. Indebtedness Cross-Default. (i) The Borrower shall fail to pay when due and
payable (and the expiration of any applicable cure period) the principal of or
interest on any Indebtedness (other than the Loan or Note) where the principal
amount of such Indebtedness is in excess of $25,000, or (ii) the maturity of any
such Indebtedness shall have (A) been accelerated in accordance with the
provisions of any indenture, contract or instrument providing for the creation
of or concerning such Indebtedness, or (B) been required to be prepaid prior to
the stated maturity thereof, or (iii) any event shall have occurred and be
continuing which, with or without the passage of time or the giving of notice,
or both, would permit any holder or holders of such Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person so to
accelerate such maturity.
 
30

--------------------------------------------------------------------------------


 
g. Other Cross-Defaults. The Borrower shall default in the payment when due or
in the performance or observance of any material obligation or condition of any
agreement, contract or lease (other than the Security Documents or any such
agreement, contract or lease relating to Indebtedness), (and the expiration of
any applicable cure period) if the exercise of remedies thereunder by the other
party to such agreement could have a Materially Adverse Effect.
 
h. Voluntary Bankruptcy Proceeding. After the Agreement Date, either Borrower
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) commence a proceeding seeking to take advantage of
any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.
 
i. Involuntary Bankruptcy Proceeding. After the Agreement Date, a case or other
proceeding shall be commenced against any Borrower in any court of competent
jurisdiction seeking (i) relief under the federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
of any Borrower or of all or any substantial part of the assets, domestic or
foreign, of any Borrower, and such case or proceeding shall continue undismissed
or unstayed for a period of 60 consecutive calendar days, or an order granting
the relief requested in such case or proceeding against any Borrower (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
 
j. Loan Documents. Any event of Event of Default under any other Loan Document
shall occur or any Borrower shall default in the performance or observance of
any material term, covenant, condition or agreement contained in, or the payment
of any other sum covenanted to be paid by any Borrower under, any such Loan
Document; or any provision of this Agreement, or of any other Loan Document
after delivery thereof hereunder, shall for any reason cease to be valid and
binding, other than a nonmaterial provision rendered unenforceable by operation
of law, or any Borrower or other party thereto (other than the Lender) shall so
state in writing; or this Agreement or any other Loan Document, after delivery
thereof hereunder, shall for any reason (other than any action taken
independently by the Lender and except to the extent permitted by the terms
thereof) cease to create a valid, perfected and, except as otherwise expressly
permitted herein, first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby.
 
k. A judgment or order for the payment of money which exceeds $75,000 in amount
shall be entered against any Borrower by any court and such judgment or order
shall continue undischarged or unstayed for 30 days.
 
l. Attachment. A warrant or writ of attachment or execution or similar process
which exceeds $50,000 in value shall be issued against any property of any
Obligor and such warrant or process shall continue undischarged or unstayed for
30 days.
 
31

--------------------------------------------------------------------------------


 
m. Qualified Audits. The independent certified public accountants retained by
the Borrower shall refuse to deliver an opinion in accordance with Section 10.1
with respect to the annual financial statements of the Borrower.
 
n. Material Adverse Change. There occurs any act, omission, event, undertaking
or circumstance or series of acts, omissions, events, undertakings or
circumstances which have, or in the sole judgment of the Lender would be
reasonably likely to have, either individually or in the aggregate, a Materially
Adverse Effect.
 
Section 12.2 Remedies.
 
a. Automatic Acceleration and Termination of Facilities. Upon the occurrence of
an Event of Default specified in Section 12.1(h) or (i), (i) the principal of
and the interest on the Loan and the Note at the time outstanding, and all other
amounts owed to the Lender under this Agreement or any of the Loan Documents and
all other Secured Obligations, shall thereupon become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or any of the Loan Documents to the
contrary notwithstanding, and (ii) the Revolving Credit Facility and the
commitment of the Lender to make Advances thereunder or under this Agreement
shall immediately terminate.
 
b. Other Remedies. If any Event of Default (other than as specified in Section
12.1(h) or (i)) shall have occurred and be continuing, the Lender, in its sole
and absolute discretion, may do any of the following:
 
i. declare the principal of and interest on the Loan and the Note at the time
outstanding, and all other amounts owed to the Lender under this Agreement or
any of the Loan Documents and all other Secured Obligations, to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or the Loan Documents to the
contrary notwithstanding; and
 
ii. terminate Loan and any commitment of the Lender to make Advances hereunder.
 
c. Further Remedies. If any Event of Default shall have occurred and be
continuing, the Lender, in its sole and absolute discretion, may do any of the
following:
 
i. notify, or request the Borrower to notify, in writing or otherwise, any
Account Debtor or obligor with respect to any one or more of the Receivables or
Installment Contracts to make payment to the Lender or any agent or designee of
the Lender, at such address as may be specified by the Lender, and, if,
notwithstanding the giving of any notice, any Account Debtor or other such
obligor shall make payments to the Borrower, the Borrower shall hold all such
payments it receives in trust for the Lender, without commingling the same with
other funds or property of, or held by, the Borrower and shall deliver the same
to the Lender or any such agent or designee immediately upon receipt by the
Borrower in the identical form received, together with any necessary
endorsements;
 
ii. settle or adjust disputes and claims directly with Account Debtors and other
obligors on Receivables or Installment Contracts for amounts and on terms which
the Lender considers advisable and in all such cases only the net amounts
received by the Lender in payment of such amounts, after deductions of costs and
attorneys’ fees, shall constitute Collateral, and the Borrower shall have no
further right to make any such settlements or adjustments or to accept any
returns of merchandise;
 
32

--------------------------------------------------------------------------------


 
iii. enter upon any premises on which Inventory or Equipment may be located and,
without resistance or interference by the Borrower, take physical possession of
any or all thereof and maintain such possession on such premises or move the
same or any part thereof to such other place or places as the Lender shall
choose, without being liable to the Borrower on account of any loss, damage or
depreciation that may occur as a result thereof, so long as the Lender shall act
reasonably and in good faith;
 
iv. require the Borrower to and the Borrower shall, without charge to the
Lender, assemble the Inventory and Equipment and maintain or deliver it into the
possession of the Lender or any agent or representative of the Lender at such
place or places as the Lender may designate;
 
v. at the expense of the Borrower, cause any of the Inventory and Equipment to
be placed in a public or field warehouse, and the Lender shall not be liable to
the Borrower on account of any loss, damage or depreciation that may occur as a
result thereof, so long as the Lender shall act reasonably and in good faith;
 
vi. without notice, demand or other process, and without payment of any rent or
any other charge, enter any of the Borrower’s premises and, without breach of
the peace, until the Lender completes the enforcement of its rights in the
Collateral, take possession of such premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of the
Borrower’s equipment, for the purpose of (A) completing any work in process,
preparing any Inventory for disposition and disposing thereof, and (B)
collecting any Installment Contracts or other Receivable, and the Lender is
hereby granted a license or sublicense and all other rights as may be necessary,
appropriate or desirable to use the Intellectual Property in connection with the
foregoing, and the rights of the Borrower under all licenses and franchise
agreements shall inure to the Lender’s benefit (provided, however, that any use
of any federally registered trademarks as to any goods shall be subject to the
control as to the quality of such goods of the owner of such trademarks and the
goodwill of the business symbolized thereby);
 
vii. exercise any and all of its rights under any and all of the Security
Documents;
 
viii. apply any cash Collateral to the payment of the Secured Obligations in any
order in which the Lender may elect or use such cash in connection with the
exercise of any of its other rights hereunder or under any of the Security
Documents;
 
ix. establish or cause to be established one or more lockboxes or other
arrangement for the deposit of proceeds of Installment Contracts or Receivables,
and, in such case, the Borrower shall cause to be forwarded to the Lender at the
Lender’s Office, on a daily basis, copies of all checks and other items of
payment and deposit slips related thereto deposited in such lockboxes, together
with collection reports in form and substance satisfactory to the Lender; and
 
x. exercise all of the rights and remedies of a secured party under the UCC
(whether or not the UCC is applicable) and under any other applicable law,
including, without limitation, the right, without notice except as specified
below and with or without taking the possession thereof, to sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any
location chosen by the Lender, for cash, on credit or for future delivery and at
such price or prices and upon such other terms as the Lender may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notice, but notice given in any other
reasonable manner or at any other reasonable time shall also constitute
reasonable notification. The Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
 
33

--------------------------------------------------------------------------------


 
Section 12.3 Application of Proceeds. All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied or paid over as follows:
 
a. First: to the payment of all costs and expenses incurred in connection with
such sale or other realization, including attorneys’ fees,
 
b. Second: to the payment of the Secured Obligations (with the Borrower
remaining liable for any deficiency) in any order which the Lender may elect,
and
 
c. Third: the balance (if any) of such proceeds shall be paid to the Borrower
or, subject to any duty imposed by law or otherwise, to whomsoever is entitled
thereto.
 
The Borrower shall remain liable and will pay, on demand, any deficiency
remaining in respect of the Secured Obligations, together with interest thereon
at a rate per annum equal to the highest rate then payable hereunder on such
Secured Obligations, which interest shall constitute part of the Secured
Obligations.
 
Section 12.4 Power of Attorney. In addition to the authorizations granted to the
Lender under Section 8.13 or under any other provision of this Agreement or any
of the Loan Documents, upon and after an Event of Default, the Borrower hereby
irrevocably designates, makes, constitutes and appoints the Lender (and all
Persons designated by the Lender from time to time) as the Borrower’s true and
lawful attorney and agent in fact, and the Lender or any agent of the Lender
may, without notice to the Borrower, and at such time or times as the Lender or
any such agent in its sole discretion may determine, in the name of the Borrower
or the Lender:
 
a. demand payment of the Receivables and the Installment Contracts, enforce
payment thereof by legal proceedings or otherwise, settle, adjust, compromise,
extend or renew any or all of the Receivables and Installment Contracts or any
legal proceedings brought to collect the Receivables and Installment Contracts,
discharge and release the Receivables and Installment Contracts or any of them
and exercise all of the Borrower’s rights and remedies with respect to the
collection of Receivables and Installment Contracts,
 
b. prepare, file and sign the name of the Borrower on any proof of claim in
bankruptcy or any similar document against any Account Debtor or any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
any of the Collateral,
 
c. endorse the name of the Borrower upon any chattel paper, document,
instrument, notice, freight bill, bill of lading or similar document or
agreement relating to the Receivables, the Inventory or any other Collateral,
 
d. use the stationery of the Borrower, open the Borrower’s mail, notify the post
office authorities to change the address for delivery of the Borrower’s mail to
an address designated by the Lender and sign the name of the Borrower to
verifications of the Receivables and on any notice to the Account Debtors,
 
34

--------------------------------------------------------------------------------


 
e. use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to the Receivables, Installment
Contracts, or other Collateral to which the Borrower or any Subsidiary of the
Borrower has access.
 
Section 12.5 Miscellaneous Provisions Concerning Remedies.
 
a. Rights Cumulative. The rights and remedies of the Lender under this
Agreement, the Note and each of the Loan Documents shall be cumulative and not
exclusive of any rights or remedies which it or they would otherwise have. In
exercising such rights and remedies, the Lender may be selective and no failure
or delay by the Lender in exercising any right shall operate as a waiver of such
right nor shall any single or partial exercise of any power or right preclude
its other or further exercise or the exercise of any other power or right.
 
b. Waiver of Marshalling. The Borrower hereby waives any right to require any
marshalling of assets and any similar right.
 
c. Limitation of Liability. Nothing contained in this Article 12 or elsewhere in
this Agreement or in any of the Loan Documents shall be construed as requiring
or obligating the Lender or any agent or designee of the Lender to make any
demand or to make any inquiry as to the nature or sufficiency of any payment
received by it or to present or file any claim or notice or take any action with
respect to any Receivable or any other Collateral or the moneys due or to become
due thereunder or in connection therewith or to take any steps necessary to
preserve any rights against prior parties, and neither the Lender nor any of its
agents or designees shall have any liability to the Borrower for actions taken
pursuant to this Article 12, any other provision of this Agreement or any of the
Loan Documents, so long as the Lender or such agent or designee shall act
reasonably and in good faith.
 
d. Appointment of Receiver. In any action under this Article 12, the Lender
shall be entitled to the appointment of a receiver, upon reasonable notice, to
take possession of all or any portion of the Collateral and to exercise such
power as the court shall confer upon such receiver.
 
ARTICLE 13 - MISCELLANEOUS 
 
Section 13.1 Notices.
 
a. Method of Communication. Except as may be otherwise provided in this
Agreement or in any of the Loan Documents, all notices, requests, demands,
consents, instructions or other communications required or permitted to be given
hereunder and thereunder to the parties shall be in writing and sent by
facsimile transmission, mailed or delivered in person to each party at its
facsimile number or address set forth below (or to such other facsimile number
or address for any party as indicated in any notice given by that party to the
other party). All such notices and communications shall be effective (i) when
sent by a nationally recognized overnight courier service for next day delivery,
one (1) Business Day following the deposit with such service; (ii) when mailed,
first class postage prepaid, return receipt requested, and addressed as
aforesaid through the United States Postal Service, upon receipt; (iii) when
delivered by hand, upon delivery; and (iv) when sent by facsimile transmission,
upon confirmation of receipt; provided, however, that in the case of notices to
the Lender, the Lender shall be charged with knowledge of the contents thereof
only when such notice is actually received by the Lender.
 
35

--------------------------------------------------------------------------------


 
b. Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address of which all the other parties are
notified in writing.
 

If to the Borrower:  
Freedom Financial Group, Inc.
T.C.G. - The Credit Group Inc
Attention: Jerald L. Fenstermaker
3058 E. Elm St.
Springfield, MO 65802
Telephone No.: (417) 886-6600
Facsimile No.: (417) 841-1200
      With a Copy to:   
Shughart Thomson & Kilroy
Attention: Tom O’Neal
901 St. Louis Avenue, Suite 1200
Springfield, MO 65806
Telephone No.: 417-869-3353
Facsimile No.: 417-869-9943
      If to the Lender:  
Heartland Bank
Attention: President
212 S. Central Avenue
St. Louis, Missouri 63105
Telephone No.: (314) 512-8500
Facsimile No.:  (314) 512-8501
      With a Copy to:   
Carmody MacDonald P.C.
Attention: Mark B. Hillis, Esq.
120 S. Central Ave., Suite 1800
St. Louis, MO 63105
Telephone No.: 314-854-8600
Facsimile No.: 314-854-8660

 
c. Lender’s Office. The Lender hereby designates its office located at 212 S.
Central Avenue, St. Louis, Missouri 63105, or any subsequent office which shall
have been specified for such purpose by written notice to the Borrower, as the
office to which payments due are to be made and at which Loan will be disbursed.


Section 13.2 Expenses. The Borrower agrees to pay or reimburse on demand all
reasonable costs and expenses incurred by the Lender, including, without
limitation, the reasonable fees and disbursements of counsel, in connection with
(a) the negotiation, preparation, execution, delivery, administration,
enforcement and termination of this Agreement and each of the other Loan
Documents, whenever the same shall be executed and delivered, including, without
limitation, (i) the out-of-pocket costs and expenses incurred in connection with
the administration and interpretation of this Agreement and the other Loan
Documents, (ii) the costs and expenses of appraisals of the Collateral, (iii)
the costs and expenses of lien searches, and (iv) taxes, fees and other charges
of filing the Financing Statements and continuations and the costs and expenses
of taking other actions to perfect, protect, and continue the Security Interest;
(b) the preparation, execution and delivery of any waiver, amendment, supplement
or consent by the Lender relating to this Agreement or any of the Loan
Documents; (c) sums paid or obligations incurred in connection with the payment
of any amount or taking any action required of the Borrower under the Loan
Documents that the Borrower fails to pay or take; (d) if an Event of Default
exists, costs of inspections and verifications of the Collateral, including,
without limitation, standard per diem fees charged by the Lender for travel,
lodging, and meals for inspections of the Collateral and the Borrower’s
operations and books and records by the Lender’s agents; (e) costs and expenses
of forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining each primary operating account, agency account and
lockbox; (f) costs and expenses of preserving and protecting the Collateral; (g)
after the occurrence of an Event of Default, consulting with and obtaining
opinions, field audits and appraisals from one or more Persons, including
personal property appraisers, accountants and lawyers, concerning the value of
any Collateral for the Secured Obligations or related to the nature, scope or
value of any right or remedy of the Lender hereunder or under any of the Loan
Documents, including any review of factual matters in connection therewith,
which expenses shall include the fees and disbursements of such Persons; and (h)
costs and expenses paid or incurred to obtain payment of the Secured
Obligations, enforce the Security Interest, sell or otherwise realize upon the
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
prosecute or defend any claim in any way arising out of, related to or connected
with, this Agreement or any of the Loan Documents, which expenses shall include
the reasonable fees and disbursements of counsel and of experts and other
consultants retained by the Lender.
 
36

--------------------------------------------------------------------------------


 
The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. The Borrower
hereby authorizes the Lender to debit the Borrower’s loan accounts (by
increasing the principal amount of the Revolving Credit Loan) in the amount of
any such costs and expenses owed by the Borrower when due.
 
Section 13.3 Stamp and Other Taxes. The Borrower will pay any and all stamp,
registration, recordation and similar taxes, fees or charges and shall indemnify
the Lender against any and all liabilities with respect to or resulting from any
delay in the payment or omission to pay any such taxes, fees or charges, which
may be payable or determined to be payable in connection with the execution,
delivery, performance or enforcement of this Agreement and any of the Loan
Documents or the perfection of any rights or security interest thereunder.
 
Section 13.4 Setoff. In addition to any rights now or hereafter granted under
applicable law, and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default, the Lender is hereby authorized by the
Borrower at any time or from time to time, without notice to the Borrower, to
set off and apply any and all deposits (time or demand, including, but not
limited to, indebtedness evidenced by certificates of deposit, whether matured
or unmatured) and any other indebtedness at any time held or owing by the Lender
to or for the credit or the account of the Borrower against and on account of
the Secured Obligations irrespective or whether or not (a) the Lender shall have
made any demand under this Agreement or any of the Loan Documents, or (b) the
Lender shall have declared any or all of the Secured Obligations to be due and
payable as permitted by this Agreement and although such Secured Obligations
shall be contingent or unmatured.
 
Section 13.5 Litigation. EACH OF THE LENDER AND THE BORROWER HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST THE BORROWER OR THE LENDER ARISING OUT OF THIS AGREEMENT, THE COLLATERAL
OR ANY ASSIGNMENT THEREOF OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER
BETWEEN THE BORROWER AND THE LENDER OF ANY KIND OR NATURE. THE BORROWER AND THE
LENDER HEREBY AGREE THAT THE FEDERAL COURT OF THE EASTERN DISTRICT OF MISSOURI
OR, AT THE OPTION OF THE LENDER, ANY MISSOURI COURT IN WHICH THE LENDER SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY SHALL HAVE NON-EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER
AND THE LENDER, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE LOAN
DOCUMENTS OR TO ANY MATTER ARISING THEREFROM. THE BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR
OTHER PROCESS OR PAPERS ISSUED THEREIN AND AGREEING THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT THE ADDRESS SET FORTH IN SECTION 13.1(b),
WHICH SERVICE SHALL BE DEEMED MADE UPON RECEIPT THEREOF. THE NON-EXCLUSIVE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT OF ANY JUDGMENT OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION
UNDER THIS AGREEMENT TO ENFORCE THE SAME IN ANY APPROPRIATE JURISDICTION.
 
37

--------------------------------------------------------------------------------


 
Section 13.6 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Lender or the Lender receives any payment or proceeds of the
Collateral for the Borrower’s benefit, which payment(s) or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, the Lender shall have the continuing and exclusive right to apply, reverse
and re-apply any and all payments to any portion of the Secured Obligations,
and, to the extent of such payment or proceeds received, the Secured Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect, as if such payment or proceeds had not been received by the
Lender.
 
Section 13.7 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lender; therefore, the Borrower agrees that the Lender, at the
Lender’s option, shall be entitled to temporary and permanent injunctive relief
in any such case in accordance with applicable law.
 
Section 13.8 Accounting Matters. All financial and accounting calculations,
measurements and computations made for any purpose relating to this Agreement,
including, without limitation, all computations utilized by the Borrower to
determine whether it is in compliance with any covenant contained herein, shall,
unless there is an express written direction or consent by the Lender to the
contrary, be performed in accordance with GAAP.
 
Section 13.9 Assignment; Participation. All the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights under this Agreement. The Lender may assign to one or
more Persons, or sell participations to one or more Persons in, all or a portion
of its rights and obligations hereunder and under the Note and, in connection
with any such assignment or sale of a participation, may assign its rights and
obligations under the Security Documents. The Lender may, in connection with any
assignment or proposed assignment or sale or proposed sale of a participation,
disclose to the assignee or proposed assignee or participant or proposed
participant any information relating to the Borrower furnished to the Lender by
or on behalf of the Borrower.
 
Section 13.10 Amendments. Any term, covenant, agreement or condition of this
Agreement or any of the other Loan Documents may be amended or waived and any
departure therefrom may be consented to if, but only if, such amendment, waiver
or consent is in writing signed by the Lender and, in the case of an amendment,
by the Borrower. Unless otherwise specified in such waiver or consent, a waiver
or consent given hereunder shall be effective only in the specific instance and
for the specific purpose for which given.
 
38

--------------------------------------------------------------------------------


 
Section 13.11 Performance of Borrower’s Duties. The Borrower’s obligations under
this Agreement and each of the Loan Documents shall be performed by the Borrower
at its sole cost and expense. If the Borrower shall fail to do any act or thing
which it has covenanted to do under this Agreement or any of the Loan Documents,
the Lender may (but shall not be obligated to) do the same or cause it to be
done either in the name of the Lender or in the name and on behalf of the
Borrower, and the Borrower hereby irrevocably authorizes the Lender so to act.
 
Section 13.12 Indemnification. The Borrower agrees to reimburse the Lender for
all reasonable costs and expenses, including counsel fees and disbursements,
incurred and to indemnify and hold the Lender harmless from and against all
losses suffered by the Lender, other than losses resulting from the Lender’s
gross negligence or willful misconduct, in connection with (a) the exercise by
the Lender of any right or remedy granted to it under this Agreement or any of
the Loan Documents, (b) any claim, and the prosecution or defense thereof,
arising out of or in any way connected with this Agreement or any of the Loan
Documents, except in the case of a dispute between the Borrower and the Lender
in which the Borrower prevails in a final unappealed or unappealable judgment,
and (c) the collection or enforcement of the Secured Obligations or any of them.
 
Section 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lender and any Persons designated by the Lender
pursuant to any provisions of this Agreement or any of the Loan Documents shall
be deemed coupled with an interest and shall be irrevocable so long as any of
the Secured Obligations remain unpaid or unsatisfied or the Loan has not been
terminated.
 
Section 13.14 Survival. Notwithstanding any termination of this Agreement, (a)
until all Secured Obligations have been paid in full and the Revolving Credit
Facility terminated, the Lender shall retain its Security Interest and shall
retain all rights under this Agreement and each of the Security Documents with
respect to the Collateral as fully as though this Agreement had not been
terminated, and (b) the indemnities to which the Lender is entitled under the
provisions of this Article 13 and any other provision of this Agreement and the
Loan Documents shall continue in full force and effect and shall protect the
Lender against events arising after such termination as well as before.
 
Section 13.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 13.16 Governing Law. This Agreement and the Note shall be construed in
accordance with and governed by the law of the State of Missouri.
 
Section 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
 
Section 13.18 Reproduction of Documents. This Agreement, each of the Loan
Documents and all documents relating thereto, including, without limitation, (a)
consents, waivers and modifications that may hereafter be executed, (b)
documents received by the Lender, and (c) financial statements, certificates and
other information previously or hereafter furnished to the Lender, may be
reproduced by the Lender by any photographic, photostatic, microcard, microfilm,
miniature photographic or other similar process, and the Lender may destroy any
original document so reproduced. Each party hereto stipulates that, to the
extent permitted by applicable laws any such reproduction shall be as admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original shall be in existence and whether or not such
reproduction was made by such Lender in the regular course of business), and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
39

--------------------------------------------------------------------------------


 
Section 13.19 Consent to Advertising and Publicity. The Borrower agrees that the
Lender may issue and disseminate to the public information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrower and the amount and a general description of the credit
facilities provided hereunder.
 
Section 13.20 Final Agreement. This Agreement and the other Loan Documents are
intended by the parties hereto as the final, complete and exclusive expression
of the agreement among them with respect to the subject matter hereof and
thereof. This Agreement and the other Loan Documents supersede any and all prior
oral or written agreements between the parties hereto relating to the subject
matter hereof and thereof.
 
The following notice is provided pursuant to Section 432.047 of the Revised
Statutes of Missouri:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
[The remainder of this page is intentionally left blank]

40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in St. Louis, Missouri by their duly authorized officers in several counterparts
all as of the day and year first written above.
 

   
BORROWER:
         
FREEDOM FINANCIAL GROUP, INC.
 
   
   
       By:  /s/ Jerald L. Fenstermaker  

--------------------------------------------------------------------------------


Name: Jerald L. Fenstermaker
Title: President

 

                
   
    T.G.C. - THE CREDIT GROUP INC.                   By: /s/ Jerald L.
Fenstermaker  

--------------------------------------------------------------------------------

  Name: Jerald L. Fenstermaker
  Title: CEO
             
  LENDER:
     
  HEARTLAND BANK
            By: /s/ Kenneth C. MacDonell  

--------------------------------------------------------------------------------

  Name: Kenneth C. MacDonell
  Title: Senior Vice President

 
41

--------------------------------------------------------------------------------



EXHIBIT “A”


NOTE


[ Filed as a separate exhibit to this Form 8-K ]
 
 

--------------------------------------------------------------------------------


 
EXHIBIT “B”


BORROWING BASE CERTIFICATE



FREEDOM FINANCIAL GROUP, INC. & T.C.G. - THE CREDIT GROUP INC.

This Borrowing Base Certificate is delivered pursuant to that certain Revolving
Credit Loan and Security Agreement dated as of August ____, 2006 by and among
Freedom Financial Group, Inc. and T.C.G. - The Credit Group Inc. (collectively,
the “Borrower”) and Heartland Bank (“Lender”), as the same may from time to time
be amended, modified, extended, renewed or restated (the “Loan Agreement”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Loan Agreement.
 
Borrower hereby represents and warrants to the Lender that the following
information is true, correct and complete in all material respects as of
______________, 20____.
 
1.
   
    A/R Balance ______________, _________________:
 
$
   
2.
   
    Less Intangibles:
       
 
   
    a.    Accounts > 60 days
 
$
       
b.    Exception Reserve (5% of Net Eligible)
 
$
         
Total Ineligible:
 
$
   
3.
   
    Total Ineligible
 
$
   
4.
   
    Net Eligible
 
$
   
 
   
Advance Rate
   
50
%
5.
   
   Availability Before Cap
 
$
   
6.
   
   Maximum Cap
 
$
3,000,000.00
 
7.
 
 
   Available ______________, _________________: 
 
$
   

 
If Line Item “7” is negative, this Certificate is accompanied by the mandatory
repayment, as required by Section 2.3 of the Loan Agreement.
 
Each Borrower hereby certifies to Lender that as of this date, Borrower is in
compliance with each and every covenant on its part to be performed under the
Loan Agreement.
 
Each Borrower understands that the Lender is relying on the truth and accuracy
of the foregoing in connection with the Loan Agreement.
 

FREEDOM FINANCIAL GROUP, INC.   T.C.G. - THE CREDIT GROUP INC.                
By:      By:   

--------------------------------------------------------------------------------

Name: Jerald L. Fenstermaker
Title:   President
 

--------------------------------------------------------------------------------

Name: Jerald L. Fenstermaker
Title:   CEO

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”


Freedom Financial Group, Inc.
Compliance Certificate


To: Heartland Bank
 
Except as explained in reasonable detail below under Exceptions,
 

 
(i)
the attached Financial Statements are complete and correct in all material
respects (subject, in the case of Financial Statements other than annual, to
normal year-end audit adjustments and absence of footnotes) and have been
prepared in accordance with GAAP applied consistently throughout the periods
covered thereby and with prior periods (except as disclosed therein),

 

 
(ii)
all of the representations and warranties of Borrower contained in that certain
Revolving Credit Loan and Security Agreement dated August _____, 2006 (the “Loan
Agreement”) and other Loan Documents (as defined in the Loan Agreement) are true
and correct in all material respects as of the date of this Certificate,

 

 
(iii)
there exists no Default or Event of Default (as defined in the Loan Agreement)
which is continuing that has not been waived in writing by Lender and no Event
of Default has occurred that has not been waived in writing by Lender, and

 

 
(iv)
the Current Book Net Worth of the Company is $11,900.000.

 
Note: If disclosing that a representation or warranty is not true and correct in
any material respect, or that a Default or Event of Default has occurred that
has not been waived in writing by Lender, set forth what action such covered
person has taken or proposes to take with respect thereto.


Exceptions, explanations and actions taken or proposes to be taken:


FREEDOM FINANCIAL GROUP, INC.
 

          By:        

--------------------------------------------------------------------------------

Name: Daniel F. Graham
Title:   CFO
 

 
Date:___________________

 

--------------------------------------------------------------------------------

 

EXHIBIT “D-1”


WARRANT FORM


[ Filed as a separate exhibit to this Form 8-K ]


 

--------------------------------------------------------------------------------

 

EXHIBIT “D-2”


REGISTRATION RIGHTS AGREEMENT

 
To: Heartland Bank, St. Louis, Missouri
 
Freedom Financial Group, Inc. (the “Company”) covenants and agrees with you as
of this 18th day of August, 2006, as follows:
 
ARTICLE 1. CERTAIN DEFINITIONS. As used in this Agreement, the following terms
shall have the following respective meanings:
 
“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” shall mean the Common Stock, $0.0001 par value, of the Company,
as constituted as of the date of this Agreement.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Registration Expenses” shall mean the expenses so described in Section 6.
 
“Restricted Stock” shall mean the Common Stock held from time to time by
Heartland Bank or its assignees as a result of the exercise pursuant to a
Warrant, excluding shares of Common Stock which have been (a) registered under
the Securities Act pursuant to an effective registration statement filed
thereunder and disposed of in accordance with the registration statement
covering them or (b) publicly sold pursuant to Rule 144 under the Securities
Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Selling Expenses” shall mean the expenses so described in Section 6.
 
“Warrant” shall mean the Warrants issued by the Company to Heartland Bank
pursuant to Warrant agreements as of this date.
 
ARTICLE 2. REQUIRED REGISTRATION.
 
2.1 At any time after the first (1st) anniversary date hereof, the holders of
Restricted Stock then outstanding may request the Company to register under the
Securities Act all or any portion of the shares of Restricted Stock held by such
requesting holders for sale in the manner specified in such notice, provided
that the shares of Restricted Stock for which registration has been requested
shall constitute at least 90% of (i) the total shares of Restricted Stock if
such holder or holders shall request the registration of less than all shares of
Restricted Stock then held by such holder or holders and (ii) the total number
of shares issuable pursuant to the Warrants. Notwithstanding anything to the
contrary contained herein, no request may be made under this Section 2 within
120 days after the effective date of a registration statement filed by the
Company covering a firm commitment underwritten public offering in which the
holders of Restricted Stock shall have been entitled to join pursuant to
Sections 3 or 4 and in which there shall have been effectively registered all
shares of Restricted Stock as to which registration shall have been requested.

 

--------------------------------------------------------------------------------

 
 
2.2 Following receipt of any notice under this Section 2, the Company shall use
its best efforts to register under the Securities Act, for public sale in
accordance with the method of disposition specified in such notice from
requesting holders, the number of shares of Restricted Stock specified in such
notice. If such method of disposition shall be an underwritten public offering,
the holders of a majority of the shares of Restricted Stock to be sold in such
offering may designate the managing underwriter of such offering, subject to the
approval of the Company, which approval shall not be unreasonably withheld or
delayed. The Company shall be obligated to register Restricted Stock pursuant to
this Section 2 on one occasion only, provided, however, that such obligation
shall be deemed satisfied only when a registration statement covering all shares
of Restricted Stock specified in notices received as aforesaid, for sale in
accordance with the method of disposition specified by the requesting holders,
shall have become effective and, if such method of disposition is a firm
commitment underwritten public offering, all such shares shall have been sold
pursuant thereto.
 
2.3 The Company shall be entitled to include in any registration statement
referred to in this Section 2, for sale in accordance with the method of
disposition specified by the requesting holders, shares of Common Stock to be
sold by the Company for its own account, except as and to the extent that, in
the opinion of the managing underwriter (if such method of disposition shall be
an underwritten public offering), such inclusion would adversely affect the
marketing of the Restricted Stock to be sold. Except for registration statements
on Form S-4, S-8 or any successor thereto, the Company will not file with the
Commission any other registration statement with respect to its Common Stock,
whether for its own account or that of other stockholders, from the date of
receipt of a notice from requesting holders pursuant to this Section 2 until the
completion of the period of distribution of the registration contemplated
thereby.
 
       ARTICLE 3. INCIDENTAL REGISTRATION. If the Company at any time (other
than pursuant to Section 2 or Section 4) proposes to register any of its
securities under the Securities Act for sale to the public, whether for its own
account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Restricted Stock for sale to the public), each
such time it will give written notice to all holders of outstanding Restricted
Stock of its intention so to do. Upon the written request of any such holder,
received by the Company within 30 days after the giving of any such notice by
the Company, to register any of its Restricted Stock, the Company will use its
best efforts to cause the Restricted Stock as to which registration shall have
been so requested to be included in the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
requisite to permit the sale or other disposition by the holder of such
Restricted Stock so registered. Notwithstanding the foregoing provisions, the
Company may withdraw any registration statement referred to in this Section 3
without thereby incurring any liability to the holders of Restricted Stock.
 
ARTICLE 4. REGISTRATION ON FORM S-3. Intentionally Omitted.
 
        ARTICLE 5. REGISTRATION PROCEDURES. If and whenever the Company is
required by the provisions of Sections 2, 3 or 4 to use its best efforts to
effect the registration of any shares of Restricted Stock under the Securities
Act, the Company will, as expeditiously as possible:
 
5.1 prepare and file with the Commission a registration statement (which, in the
case of an underwritten public offering pursuant to Section 2, shall be on Form
S-1 or other form of general applicability satisfactory to the managing
underwriter selected as therein provided) with respect to such securities and
use its best efforts to cause such registration statement to become and remain
effective for the period of the distribution contemplated thereby (determined as
hereinafter provided);
 
5.2 prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Restricted Stock covered by such registration
statement in accordance with the sellers' intended method of disposition set
forth in such registration statement for such period;

 

--------------------------------------------------------------------------------

 
 
5.3 furnish to each seller of Restricted Stock and to each underwriter such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Restricted Stock covered by such registration statement;
 
5.4 use its commercially reasonable efforts to register or qualify the
Restricted Stock covered by such registration statement under the securities or
"blue sky" laws of such jurisdictions as the sellers of Restricted Stock or, in
the case of an underwritten public offering, the managing underwriter reasonably
shall request, provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
5.5 use its commercially reasonable efforts to list the Restricted Stock covered
by such registration statement with any securities exchange on which the Common
Stock of the Company is then listed;
 
5.6 immediately notify each seller of Restricted Stock and each underwriter
under such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;
 
5.7 if the offering is underwritten and at the request of any seller of
Restricted Stock, use its commercially reasonable efforts to furnish on the date
that Restricted Stock is delivered to the underwriters for sale pursuant to such
registration: (i) an opinion of counsel representing the Company for the
purposes of such registration, addressed to the underwriters and to such seller,
stating that such registration statement has become effective under the
Securities Act and that (A) to the best knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, (B) the registration statement, the related prospectus and each amendment
or supplement thereof comply as to form in all material respects with the
requirements of the Securities Act (except that such counsel need not express
any opinion as to financial statements contained therein) and (C) to such other
effects as reasonably may be requested by counsel for the underwriters or by
such seller or its counsel and (ii) a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;
and
 
5.8 make available for inspection by each seller of Restricted Stock, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement.
 
For purposes of Section 5(a) and 5(b) and of Section 2(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it (but in no event longer than 60
days after the effective date thereof), and the period of distribution of
Restricted Stock in any other registration shall be deemed to extend until the
earlier of (i) the sale of all Restricted Stock covered thereby and (ii)
120 days after the effective date thereof.

 

--------------------------------------------------------------------------------

 
 
In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information with respect to
themselves and the proposed distribution by them as reasonably shall be
necessary in order to assure compliance with federal and applicable state
securities laws.
 
In connection with each registration pursuant to Sections 2, 3 or 4 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company's size and investment stature.
 
        ARTICLE 6. EXPENSES. All expenses incurred by the Company in complying
with Sections 2, 3 or 4, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the National Association of Securities Dealers, Inc.,
transfer taxes, fees of transfer agents and registrars, costs of insurance and
Holders’ Counsel Fees (as defined herein), but excluding any Selling Expenses,
are called “Registration Expenses.” All underwriting discounts and selling
commissions applicable to the sale of Restricted Stock and any attorney’s fees
in excess of Holders’ Counsel Fees or expenses incurred by the sellers of
Restricted Stock are called "Selling Expenses". For purposes of this Agreement
“Holders’ Counsel Fees” shall mean the fees of a single attorney representing
all sellers in connection solely with the actions of the sellers relating to
such registration, but in no event shall Holders’ Counsel Fees be greater than
$3,000.
 
The Company will pay all Registration Expenses in connection with the first
completed registration under Section 2 and in connection with each registration
statement under Sections 3 or 4. All Selling Expenses in connection with each
registration statement under Sections 2, 3 or 4 shall be borne by the
participating sellers in proportion to the number of shares sold by each, or by
such participating sellers other than the Company (except to the extent the
Company shall be a seller) as they may agree.
 
ARTICLE 7. INDEMNIFICATION AND CONTRIBUTION.
 
7.1 In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 2, 3 or 4, the Company will indemnify and
hold harmless each seller of such Restricted Stock thereunder, each underwriter
of such Restricted Stock thereunder and each other person, if any, who controls
such seller or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Restricted Stock was registered under the Securities Act
pursuant to Sections 2, 3 or 4, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each such seller, each such underwriter and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such seller, any such underwriter or any such controlling
person in writing specifically for use in such registration statement or
prospectus.

 

--------------------------------------------------------------------------------

 
 
7.2 In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 2, 3 or 4, each seller of such Restricted
Stock thereunder, severally and not jointly, will indemnify and hold harmless
the Company, each person, if any, who controls the Company within the meaning of
the Securities Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Sections 2, 3 or 4, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of each seller hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of the shares sold by
such seller under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by such seller from the sale of Restricted Stock covered by
such registration statement.
 
7.3 Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 7 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 7 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 7 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select a separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred.
 
7.4 In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Restricted Stock exercising rights under this Agreement, or any controlling
person of any such holder, makes a claim for indemnification pursuant to this
Section 7 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 7 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any such selling holder or any such controlling
person in circumstances for which indemnification is provided under this
Section 7; then, and in each such case, the Company and such holder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that such
holder is responsible for the portion represented by the percentage that the
public offering price of its Restricted Stock offered by the registration
statement bears to the public offering price of all securities offered by such
registration statement, and the Company is responsible for the remaining
portion; provided, however, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Restricted Stock offered by it pursuant to such registration statement; and
(B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
 

--------------------------------------------------------------------------------

 
 
       ARTICLE 8. CHANGES IN COMMON STOCK OR PREFERRED STOCK. If, and as often
as, there is any change in the Common Stock by way of a stock split, stock
dividend, combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the Common Stock as so
changed.
 
       ARTICLE 9. RULE 144 REPORTING. With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Restricted Stock to the public without registration,
at all times after 90 days after any registration statement covering a public
offering of securities of the Company under the Securities Act shall have become
effective, the Company agrees to:
 
9.1 make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;
 
9.2 use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
9.3 furnish to each holder of Restricted Stock forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
such Rule 144 and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company as such holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such holder
to sell any Restricted Stock without registration.
 
ARTICLE 10. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to you as follows:
 
10.1 The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Charter or By-laws of the Company or any provision of any indenture, agreement
or other instrument to which it or any or its properties or assets is bound,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument
or result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Company.
 
10.2 This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.
 
        ARTICLE 11. MISCELLANEOUS.
 
11.1 All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Restricted Stock), whether so expressed or not, provided,
however, that registration rights conferred herein on the holders of Restricted
Stock shall only inure to the benefit of a transferee of Restricted Stock if
there is transferred to such transferee at least 90% of the Restricted Stock
originally issued to the direct or indirect transferor of such transferee.

 

--------------------------------------------------------------------------------

 
 
11.2 All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, by overnight delivery service,
mailed by certified or registered mail, return receipt requested, or sent by
telecopier or telex, addressed as follows:
 
if to the Company or any other party hereto, at the address of such party set
forth in the Purchase Agreement;
 
if to any subsequent holder of Restricted Stock, to it at such address as may
have been furnished to the Company in writing by such holder;
 
or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Restricted Stock) or to
the holders of Restricted Stock (in the case of the Company) in accordance with
the provisions of this paragraph.
 
11.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.
 
11.4 This Agreement may not be amended or modified, and no provision hereof may
be waived, without the written consent of the Company and the holders of at
least two-thirds (2/3) of the Restricted Stock.
 
11.5 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
11.6 The obligations of the Company to register shares of Restricted Stock under
Sections 2, 3 or 4 shall terminate on the earlier of (i) the lapse of the
Warrants without exercise thereof by the holders and (ii) the sixth (6th)
anniversary of the date of this Agreement.
 
11.7 If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.
 

        FREEDOM FINANCIAL GROUP, INC.  
   
   
    By:   /s/ Jerald L. Fenstermaker  

--------------------------------------------------------------------------------

Name: ___________________________________
Title: President and Chief Executive Officer

 

        HEARTLAND BANK  
   
   
    By:   /s/ Kenneth C. MacDonell  

--------------------------------------------------------------------------------

Name: Kenneth C. MacDonell
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(a)(ix)


Installment Contracts

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(g)


Liens on the
Properties and Assets of the Borrower


None

 

--------------------------------------------------------------------------------



SCHEDULE 6.1(h)


Indebtedness for Money Borrowed
and Guaranties



None

 

--------------------------------------------------------------------------------





SCHEDULE 6.1(n)


Employee Benefit Plans


None

 

--------------------------------------------------------------------------------

 


SCHEDULE 6.1(t)


Fictitious Names


Freedom Financial Group of Delaware, Inc.
Freedom Financial Group of Illinois, Inc. 
Freedom Financial Group of Indiana, Inc.
Freedom Financial Group of Michigan, Inc.
Freedom Financial Group of Missouri, Inc.
Freedom Financial Group of North Carolina, Inc.
Freedom Financial Group of Ohio
Freedom Financial Group of Oklahoma
FFG of Texas, Inc.

 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(x)


Pre and Post Conversion Capitalization



       
 Authorized
 
Issued
 
Outstanding
 
Treasury
 
Common Stock
         
36,000,000
   
10,928,252
   
10,928,252
   
-
 
Trust Certificates
   
A
   
8,994,357
   
8,994,357
   
8,994,357
   
-
 
Preferred Stock
   
B
   
8,994,357
   
8,994,357
   
8,994,357
   
-
     
During the Third Quarter 2006 the Trust Certificates will be cancelled and the
Preferred Stock will be converted 1:1 in accordance with the stockholder
approval of June 23, 2006.
     
Post Conversion:
                               
Common Stock
         
36,000,000
   
19,922,609
   
19,922,609
   
0
 
Trust Certificates
         
0
   
0
   
0
   
0
 
Preferred Stock
         
0
   
0
   
0
   
0
 
Warrants:
                               
Heartland Bk
               
300,000@$.63
   
300,000@$.63
       
 
               
200,000@$.70
   
200,000@.70
                                         
Flagstone Securities
       
136,778@$.63
   
136,778@.63
       
 
         
 
   
91,185@$.70
   
91,185@$.70
                         
827,963
   
827,963
                         
20,750,572
   
20,750,572
       




                           
A - Issued by Freedom Financial Group I Statutory Trust
 
15,249,428  
or
42.3595%
                   
Available for future use.
 
 
 
B - Held by Freedom Financial Group I Statutory Trust
       

 
 

--------------------------------------------------------------------------------

 
 